 

Exhibit 10.3

 

Execution Version

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of November 15, 2018

 

among

 

WAITR INC.,

as Borrower

 

WAITR INTERMEDIATE HOLDINGS, LLC

as Holdings

 

CERTAIN SUBSIDIARIES OF WAITR INC.,

as Guarantors,

 

VARIOUS LENDERS,

 

and

 

LUXOR CAPITAL GROUP, LP

as Administrative Agent, Collateral Agent, and Lead Arranger

 

 

 

$25,000,000 Senior Secured Credit Facilities

 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       section 1. DEFINITIONS AND INTERPRETATION 1 1.1. Definitions 1
1.2. Accounting Terms 20 1.3. Interpretation, etc 21 1.4. Certifications 21    
  section 2. LOANS 21 2.1. Term Loan 21 2.2. Pro Rata Shares 22 2.3. Use of
Proceeds 22 2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes
22 2.5. Interest on Term Loan 23 2.6. Default Interest 23 2.7. Fees 23 2.8.
Voluntary Prepayments 24 2.9. Mandatory Prepayments/Commitment Reductions 24
2.10. Application of Prepayments/Reductions 26 2.11. General Provisions
Regarding Payments 26 2.12. Ratable Sharing 28 2.13. Increased Costs; Capital
Adequacy 28 2.14. Taxes; Withholding, etc 29 2.15. Obligation to Mitigate 31
2.16. Removal or Replacement of a Lender 32       section 3. CONDITIONS
PRECEDENT 32 3.1. Closing Date 32 3.2. Conditions Subsequent to the Closing Date
35       section 4. REPRESENTATIONS AND WARRANTIES 36 4.1. Organization;
Requisite Power and Authority; Qualification 36 4.2. Capital Stock and Ownership
36 4.3. Due Authorization 36 4.4. No Conflict 36 4.5. Governmental Consents 36
4.6. Binding Obligation 37 4.7. Historical Financial Statements 37 4.8.
Projections 37 4.9. No Material Adverse Change 37 4.10. Security Interest in
Collateral 37 4.11. Adverse Proceedings, etc 38 4.12. Payment of Taxes 38 4.13.
Properties 38 4.14. Environmental Matters 38 4.15. No Defaults 39 4.16. Material
Contracts 39

 

 

 

 

4.17. Governmental Regulation 39 4.18. Margin Stock 39 4.19. Employee Matters 39
4.20. Employee Benefit Plans 40 4.21. Certain Fees 40 4.22. Solvency 40 4.23.
[Reserved] 40 4.24. Compliance with Statutes, etc 40 4.25. Disclosure 41 4.26.
Intellectual Property 41 4.27. Deposit Accounts and Other Accounts 41 4.28.
Foreign Assets Control Regulations; Anti-Money Laundering; Anti-Corruption
Practices 41       section 5. AFFIRMATIVE COVENANTS 42 5.1. Financial Statements
and Other Reports 42 5.2. Existence 45 5.3. Payment of Taxes and Claims 45 5.4.
Maintenance of Properties 45 5.5. Insurance 45 5.6. Inspections 46 5.7. Lenders
Meetings 46 5.8. Compliance with Laws 46 5.9. Environmental 46 5.10.
Subsidiaries 47 5.11. Additional Material Real Estate Assets 47 5.12. Landlord
Collateral Access Agreements 48 5.13. Further Assurances 49 5.14. Miscellaneous
Business Covenants 49 5.15. Post-Closing Matters 49       section 6. NEGATIVE
COVENANTS 49 6.1. Indebtedness 49 6.2. Liens 51 6.3. [Reserved] 52 6.4. No
Further Negative Pledges 52 6.5. Restricted Payments 53 6.6. Restrictions on
Subsidiary Distributions 53 6.7. Investments 54 6.8. OFAC; USA Patriot Act;
Anti-Corruption Laws 54 6.9. Fundamental Changes; Disposition of Assets;
Acquisitions 55 6.10. Disposal of Subsidiary Interests 56 6.11. Sales and
Lease-Backs 56 6.12. Transactions with Affiliates 56 6.13. Conduct of Business
57 6.14. Permitted Activities of Holdings 57 6.15. [Reserved]. 57 6.16.
Amendments or Waivers with Respect to Subordinated Indebtedness 57 6.17. Fiscal
Year 57

 

 ii 

 

 

6.18. Deposit Accounts and Other Accounts 58 6.19. Amendments to Organizational
Agreements and Material Contracts 58 6.20. Prepayments of Subordinated
Indebtedness 58 6.21. Minimum Liquidity Covenant 58       section 7. GUARANTY 58
7.1. Guaranty of the Obligations 58 7.2. Contribution by Guarantors 58 7.3.
Payment by Guarantors 59 7.4. Liability of Guarantors Absolute 59 7.5. Waivers
by Guarantors 61 7.6. Guarantors’ Rights of Subrogation, Contribution, etc 61
7.7. Subordination of Other Obligations 62 7.8. Continuing Guaranty 62 7.9.
Authority of Guarantors or Borrower 62 7.10. Financial Condition of Borrower 62
7.11. Bankruptcy, etc 62 7.12. Discharge of Guaranty Upon Sale of Guarantor 63  
    section 8. EVENTS OF DEFAULT 63 8.1. Events of Default 63       section 9.
AGENTS 65 9.1. Appointment of Agents 65 9.2. Powers and Duties 66 9.3. General
Immunity 66 9.4. Agents Entitled to Act as Lender 67 9.5. Lenders’
Representations, Warranties and Acknowledgment 67 9.6. Right to Indemnity 67
9.7. Successor Administrative Agent and Collateral Agent 68 9.8. Collateral
Documents and Guaranty 68 9.9. Certain ERISA Matters 69       section 10.
MISCELLANEOUS 70 10.1. Notices 70 10.2. Expenses 71 10.3. Indemnity 71 10.4. Set
Off 72 10.5. Amendments and Waivers 72 10.6. Successors and Assigns;
Participations 73 10.7. Independence of Covenants 76 10.8. Survival of
Representations, Warranties and Agreements 76 10.9. No Waiver; Remedies
Cumulative 76 10.10. Marshalling; Payments Set Aside 76 10.11. Severability 76
10.12. Obligations Several; Actions in Concert 77 10.13. Headings 77 10.14.
APPLICABLE LAW 77

 

 iii 

 

 

10.15. CONSENT TO JURISDICTION 77 10.16. WAIVER OF JURY TRIAL 78 10.17.
Confidentiality 79 10.18. Usury Savings Clause 79 10.19. Counterparts 80 10.20.
Effectiveness 80 10.21. Patriot Act 80 10.22. Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 80

 

APPENDICES: A Term Loan Commitments   B Notice Addresses       SCHEDULES: 4.1
Jurisdictions of Organization and Qualification   4.2 Capital Stock and
Ownership   4.11 Adverse Proceedings   4.13 Real Estate Assets   4.26
Intellectual Property   4.27 Deposit Accounts and Other Accounts   5.15 Certain
Post Closing Matters   6.1 Certain Indebtedness   6.2 Certain Liens   6.7
Certain Investments   6.12 Certain Affiliate Transactions       EXHIBITS: A
Funding Notice   B Note   C Compliance Certificate   D Assignment Agreement  
E-1 U.S. Tax Compliance Certificate   E-2 U.S. Tax Compliance Certificate   E-3
U.S. Tax Compliance Certificate   E-4 U.S. Tax Compliance Certificate   F
Solvency Certificate   G Joinder Agreement   H Pledge and Security Agreement   I
Landlord Collateral Access Agreement

 

 iv 

 

 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of November 15, 2018, is entered
into by and among WAITR INC., a Delaware corporation (“Borrower”), WAITR
INTERMEDIATE HOLDINGS, LLC, a Delaware limited liability company (“Holdings”)
and CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the LENDERS party hereto
from time to time, and LUXOR CAPITAL GROUP, LP (“Luxor Capital”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”) and Lead Arranger.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend a Term Loan to Borrower, in an aggregate
principal amount not to exceed $25,000,000, the proceeds of which will be used
(i) to fund a portion of the consideration and to pay fees and expenses in
connection with the closing of the Merger and (ii) to finance the working
capital needs and other general corporate purposes of the Borrower (including
for Permitted Acquisitions);

 

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Domestic Subsidiaries and 65% of all the Capital Stock of each of
its Foreign Subsidiaries; and

 

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Capital Stock of each of their respective Domestic Subsidiaries (including
Borrower) and 65% of all the Capital Stock of each of their respective Foreign
Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

section 1.        DEFINITIONS AND INTERPRETATION

 

1.1.        Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Accounts” means all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 

“Administrative Agent” as defined in the preamble hereto.

 

 

 

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened in writing against Holdings or
any of its Subsidiaries or any property of Holdings or any of its Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Amounts Due” as defined in Section 2.12.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of the date first
set forth above, as it may be amended, supplemented or otherwise modified from
time to time.

 

“Anti-Corruption Laws” as defined in Section 4.28(c).

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Credit Party
which is not Holdings), in one transaction or a series of transactions, of all
or any part of any Credit Party’s businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including, without limitation, the Capital Stock of
any Credit Party, other than inventory (or other assets) sold, licensed or
leased in the ordinary course of business. For purposes of clarification, “Asset
Sale” shall include (x) the sale or other disposition for value of any contracts
or (y) the early termination or modification of any contract resulting in the
receipt by any Credit Party of a cash payment or other consideration in exchange
for such event (other than payments in the ordinary course for accrued and
unpaid amounts due through the date of termination or modification).

 

“Asset Sale Reinvestment Amounts” has the meaning given to such term in Section
2.9(a).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

 2 

 

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Beneficiary” means each Agent, Lender and Lender Counterparty.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

“Borrower” as defined in the preamble hereto.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account; provided, however, that notwithstanding anything to the contrary
contained herein, for purposes of calculating compliance with the requirements
of Sections 3 and 6 hereof “Cash” shall exclude any amounts that would not be
considered “cash” under GAAP.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

 3 

 

 

“Change of Control” means the earliest to occur of:

 

(a)          the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group
acting for the purpose of acquiring, holding or disposing of Securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act, but excluding any
employee benefit plan and/or Person acting as the trustee, agent or other
fiduciary or administrator therefor), other than one or more Permitted Holders,
of Capital Stock representing more than the greater of (x) 35% of the total
voting power of all of the outstanding voting stock of Parent and (y) the
percentage of the total voting power of all the outstanding voting stock of
Parent owned, directly or indirectly, by the Permitted Holders;

 

(b)          Parent ceasing to beneficially own 100% on a fully diluted basis of
the economic and voting interest in the Capital Stock of Holdings; or

 

(c)          Holdings ceasing to beneficially own 100% on a fully diluted basis
of the economic and voting interest in the Capital Stock of Borrower.

 

“Change of Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change of Law, regardless of the date enacted, adopted or issued but solely
to the extent the relevant increased costs or loss of yield would have been
included if they had been imposed under applicable increased cost provisions and
only to the extent the applicable Lender is requiring reimbursement therefor
from similarly situated borrowers under comparable credit facilities (to the
extent such Lender has the right to do so under its credit facilities with
similarly situated borrowers).

 

“Closing Date” means November 15, 2018.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge and Security Agreement, the Intellectual
Property Security Agreements, the Mortgages, if any, the Landlord Collateral
Access Agreements, if any, and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations.

 

“Commitment” means any Term Loan Commitment.

 

 4 

 

 

“Commitment Letter” means that certain letter agreement and the term sheet
attached thereto, dated as of October 2, 2018, by and among Luxor Capital,
Parent and Borrower.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Liquidity” means, for any date an amount determined for Borrower
and its Subsidiaries on a consolidated basis equal to the sum of (i)
unrestricted Cash of Borrower and its Subsidiaries on hand, plus (ii) unused
availability under any revolving credit facilities of Borrower and its
Subsidiaries.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Collateral Agent,
among Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried (if
applicable, any holder of any other Lien, or any representative therefor) and
the Credit Party maintaining such account or owning such entitlement or
contract, effective to grant “control” (within the meaning of Articles 8 and 9
under the applicable UCC) over such account to Collateral Agent (and, if
applicable, such holder or representative).

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents and the Fee Letter, and any other document or instrument designated by
Borrower and the Administrative Agent as a “Credit Document”.

 

“Credit Extension” means the making of a Term Loan.

 

“Credit Party” means the Borrower, Holdings and each Guarantor.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means any interest payable pursuant to Section 2.6.

 

“Division/Series Transaction” means, with respect to the Credit Parties and
their Subsidiaries, that any such Person (a) divides into two or more Persons
(whether or not the original Credit Party or Subsidiary thereof survives such
division) or (b) creates, or reorganizes into, one or more series, in each case
as contemplated under the laws of any jurisdiction.

 

 5 

 

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, and (c) any other Person
(other than a natural Person) approved by Administrative Agent.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, citation, complaint, action, suit, proceeding, demand, abatement order or
other order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material, including the Release, cleanup, remediation, or
abatement of, exposure to, or corrective or response action associated with any
Hazardous Material; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them) laws, including the common law,
statutes, ordinances, orders, rules, regulations, directives, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to (i) the environment; (ii) the generation, use, storage,
transportation, handling, Release, remediation, abatement, cleanup, or disposal
of Hazardous Materials; or (iii) human safety and health, industrial hygiene, or
the protection of natural resources.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

 6 

 

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section
4043(c) of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for thirty day notice to
the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

 7 

 

 

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under (a) that certain Loan Agreement dated as of July 2, 2018 between Target
and Stream Financial Services, LLC and the other Lenders (as defined therein)
set forth on Schedule I thereto, as amended prior to the Closing Date, (b) the
$1,500,000 convertible loan made to Parent by Fertitta Entertainment, Inc. and
(c) the Waitr Convertible Notes (as defined in the Merger Agreement) to the
extent the holders thereof elect to become Waitr Cashing Out Convertible Notes
(as defined in the Merger Agreement).

 

“Facility Termination Date” means the date on which the Term Loan and all other
Obligations under the Credit Documents that Administrative Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable have been indefeasibly paid in Cash and satisfied in full (excluding
contingent Obligations as to which no claim has been asserted).

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“Fair Share” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“FCPA” as defined in Section 4.28(c).

 

“Fee Letter” means the fee letter agreement dated November 15, 2018 between
Borrower and Administrative Agent, as may be amended from time to time.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

“Financial Plan” as defined in Section 5.1(i).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

 8 

 

 

“Funding Date” means the date on which the Term Loan is made.

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, exemption, consent order or consent decree of or from any
Governmental Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means each of Holdings and each Domestic Subsidiary of Holdings
(other than Borrower).

 

“Guarantor Subsidiary” means each Guarantor other than Holdings.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material, substance, or waste that (i)
is defined, classified, or identified as hazardous or toxic or as a pollutant or
contaminant under Environmental Law, including any petroleum or any fraction
thereof, asbestos or asbestos containing material, polychlorinated biphenyls,
lead-based paint, and radon; (ii) that is otherwise regulated by or for which
standards of care exist or liability may be imposed under Environmental Law; or
(iii) exposure to which is prohibited, limited, or regulated by any Governmental
Authority.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Target and its Subsidiaries, for the Fiscal Year ended
December 31, 2017, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
and (ii) for the interim period from December 31, 2017 to June 30, 2018,
unaudited financial statements of Target and its Subsidiaries, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for such interim period, in the case of clauses (i) and
(ii), certified by the chief financial officer of Target that they fairly
present, in all material respects, the financial condition of Target and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject, if applicable, to changes
resulting from audit and normal year-end adjustments.

 

 9 

 

 

“Holdings” as defined in the preamble hereto.

 

“Increased-Cost Lenders” as defined in Section 2.16.

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
trade payables not more than 90 days past due); (v) all indebtedness secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co making, discounting with recourse or sale with
recourse by such Person of the obligation of another; (viii) any obligation of
such Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation otherwise constituting
Indebtedness of another Person through any agreement (contingent or otherwise)
(a) to purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes.

 

“Intellectual Property” means all rights, title and interests in or relating to
(a) intellectual property and industrial property arising under any requirement
of law, including all Copyrights, Patents, Software, Trademarks, Internet Domain
Names, Trade Secrets, (b) all IP Ancillary Rights relating thereto and (c) IP
Licenses.

 

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant by any Credit Party of
any Lien on any United States registered Intellectual Property owned by such
Credit Party to the Collateral Agent, for the benefit of the Secured Parties, in
accordance with this Agreement, including any of the following: (a) a Trademark
Security Agreement substantially in the form attached as an annex to the Pledge
and Security Agreement, (b) a Patent Security Agreement substantially in the
form attached as an annex to the Pledge and Security Agreement or (c) a
Copyright Security Agreement substantially in the form attached as an annex to
the Pledge and Security Agreement, in each case, together with any and all
supplements or amendments thereto.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any requirement of Law in or relating to
internet domain names.

 

 10 

 

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, assessment, sampling, testing, abatement, cleanup,
removal, remediation or other response action associated with any Hazardous
Materials), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim or liability or
obligation that may be imposed upon, incurred by or asserted against any
Indemnitee pursuant to Environmental Law, including those relating to or arising
from, directly or indirectly, any past or present activity, practice, or
operation of, or land ownership, lease, operation, or use by Holdings or any of
its Subsidiaries.

 

“Indemnitee” as defined in Section 10.3.

 

“Indemnitee Agent Party” as defined in Section 9.6.

 

“Interest Payment Date” means (a) the last day of each Fiscal Quarter,
commencing on the first such date to occur after the Closing Date, and (b) the
final maturity date of the Term Loan.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Holdings from any Person (other than Holdings or any
Guarantor Subsidiary), of any Capital Stock of such Person; and (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Holdings or any of
its Subsidiaries to any other Person (other than Holdings or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write ups, write
downs or write offs with respect to such Investment.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property (of the
type described in clauses (a) and (c) of the definition of Intellectual
Property), as applicable, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.

 

 11 

 

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property of the type described in clause (a) of the
definition of Intellectual Property.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit G delivered by a Credit Party pursuant to Section 5.10.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Landlord Collateral Access Agreement” means a Landlord Waiver and Consent
Agreement substantially in the form of Exhibit I with such amendments or
modifications as may be approved by Collateral Agent.

 

“Laws” or “laws” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“Lead Arranger” as defined in the preamble hereto.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to an Interest Rate Agreement or Currency Agreement (including any
Person who is a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into an Interest Rate Agreement
or Currency Agreement, ceases to be a Lender) including, without limitation,
each such Affiliate that enters into a joinder agreement with Collateral Agent.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, or Investment, in each case, by Holdings or one or more of its
Subsidiaries permitted pursuant to this Agreement the consummation of which is
not conditioned upon the availability of, or on obtaining, third party
financing.

 

“Luxor Capital” as defined in the preamble hereto.

 

 12 

 

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, assets or financial condition of Parent and its Subsidiaries, taken
as a whole; (ii) the ability of Parent and its Subsidiaries, taken as a whole,
to timely perform their Obligations; (iii) the legality, validity, binding
effect, or enforceability against a Credit Party of a Credit Document to which
it is a party; or (iv) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Credit
Document.

 

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

 

“Material Real Estate Asset” means any fee owned Real Estate Asset having a fair
market value in excess of $5,000,000 as of the date of the acquisition thereof.

 

“Merger” means the merger of Target with and into the Borrower with the Borrower
as the surviving entity of such merger.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
May 16, 2018, by and among Parent, Borrower and Target.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means any mortgage or deed of trust in which any Credit Party grants
a Lien on any Material Real Estate Asset to Collateral Agent, as security for
any Obligations, in form and substance satisfactory to the Collateral Agent, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale to the extent paid or payable to non-Affiliates, including (a)
income or gains taxes payable by the seller as a result of any gain recognized
in connection with such Asset Sale during the tax period the sale occurs, (b)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Term Loan) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale, and (c) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds.

 

 13 

 

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
(a) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof (or other immaterial costs
reasonably anticipated to be incurred following such adjustment), and (b) any
bona fide direct costs incurred in connection with any sale of such assets as
referred to in clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

 

“Non-Consenting Lender” as defined in Section 2.16.

 

“Non-US Lender” as defined in Section 2.14(c).

 

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them and Lender Counterparties, under any Credit Document or Interest Rate
Agreement and Currency Agreement (including, without limitation, with respect to
an Interest Rate Agreement or Currency Agreement, obligations owed thereunder to
any person who was a Lender or an Affiliate of a Lender at the time such
Interest Rate Agreement or Currency Agreement was entered into), whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), payments for early termination
of Interest Rate Agreements or Currency Agreements, fees, expenses,
indemnification or otherwise.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“OFAC” as defined in Section 4.28(a).

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Parent” means Waitr Holdings Inc., a Delaware corporation.

 

“Parent Convertible Notes” means the issuance by Parent of convertible-to-common
equity promissory notes in an aggregate principal amount of up to $60,000,000
pursuant to the Parent Convertible Notes Credit Agreement.

 

“Parent Convertible Notes Credit Agreement” means that certain Credit Agreement,
dated as of the date hereof, by and between Parent, the lenders party thereto,
and Luxor Capital as administrative agent, lead arranger and lender.

 

 14 

 

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of Law in or relating to letters patent
and applications therefor.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Perfection Certificate” means a certificate in form satisfactory to Collateral
Agent that provides information with respect to the personal or mixed property
of each Credit Party.

 

“Permitted Acquisition” means any acquisition by Borrower or any of its
Guarantor Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person; provided,

 

(i)          immediately prior to, and after giving effect thereto, no Event of
Default shall have occurred and be continuing or would result therefrom;
provided, that in the case of a Limited Condition Acquisition, (A) no Event of
Default shall exist at, or occur immediately after, the signing of the
applicable definitive acquisition agreement for such Limited Condition
Acquisition and (B) no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g)
shall exist before or after giving effect to the consummation of such Limited
Condition Acquisition; and

 

(ii)         all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

 

(iii)        in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Guarantor Subsidiary of Borrower in connection with
such acquisition shall be owned 100% by Borrower or a Guarantor Subsidiary
thereof, and the Borrower shall comply with Sections 5.10 and/or 5.11, as
applicable, with respect to such target within the applicable time periods set
forth therein;

 

(iv)        any Person or assets or division as acquired in accordance herewith
(y) shall be in same, substantially similar or related business or lines of
business in which Borrower and/or its Subsidiaries are engaged as of the Closing
Date and (z) for the four quarter period most recently ended prior to the date
of such acquisition for which financial statements are available, shall have
generated earnings before income taxes, depreciation, and amortization during
such period that shall exceed the amount of capital expenditures related to such
Person or assets or division during such period;

 

(v)         the acquisition shall have been approved by the board of directors
or other governing body or controlling Person of the Person acquired or the
Person from whom such assets or division is acquired;

 

(vi)        at least two (2) Business Days prior to the consummation thereof (or
such shorter period as Administrative Agent may agree in its sole discretion),
to the extent available, (x) a due diligence package (including a quality of
earnings report, to the extent available) in each case, prior to closing of such
acquisition, and (y) (I) notice of such acquisition setting forth in reasonable
detail the terms and conditions of such acquisition and (II) pro forma financial
statements of Parent and its Subsidiaries after giving effect to the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith;

 

 15 

 

 

(vii)       after giving effect to such acquisition, Consolidated Liquidity
shall be at least $15,000,000; and

 

(viii)      as soon as available, executed counterparts of the respective
material agreements, documents, consents and approvals pursuant to which such
acquisition is to be consummated.

 

“Permitted Holder” means Luxor Capital, Jefferies Financial Group Inc. and
Fertitta Entertainment Inc., and their respective Affiliates.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“PIK Portion” has the meaning set forth in Section 2.5(d).

 

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit H,
as it may be amended, supplemented or otherwise modified from time to time.

 

“Prepayment Premium” as defined in Section 2.8(b).

 

“Principal Office” means, for the Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Borrower, Administrative Agent and each
Lender; provided, however, that for the purpose of making any payment on the
Obligations or any other amount due hereunder or any other Credit Document, the
Principal Office of Administrative Agent shall be 1114 Avenue of the Americas,
28th Floor, New York, NY 10036 (or such other location within the City and State
of New York as Administrative Agent may from time to time designate in writing
to Borrower and each Lender).

 

“Projections” as defined in Section 4.8.

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders. For all other purposes with respect to each
Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of the Term Loan Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Term Loan Exposure of all Lenders.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

 16 

 

 

“Real Property Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Holdings or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

 

“Register” as defined in Section 2.4(b).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and between Parent and the investors party thereto.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Agreements” means, collectively, (i) the Parent Convertible Notes, the
Parent Convertible Notes Credit Agreement, the Registration Rights Agreement and
the material documents, instruments and agreements entered into in connection
with the Parent Convertible Notes, (ii) the Merger Agreement and the material
documents, instruments and agreements entered into in connection with the Merger
Agreement, and (iii) the definitive documentation in connection with the
Warrants.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
receptacles containing any Hazardous Material), including the movement of any
Hazardous Material through the air, soil, surface water, sediment or
groundwater.

 

“Replacement Lender” as defined in Section 2.16.

 

“Required Prepayment Date” as defined in Section 2.10(b).

 

“Required Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the aggregate Term Loan Exposure of
all Lenders.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of Parent,
Holdings or Borrower now or hereafter outstanding, except a dividend payable
solely in shares of that class of Capital Stock to the holders of that class;
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of Parent, Holdings or Borrower now or hereafter outstanding;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of Parent, Holdings or Borrower now or hereafter outstanding; and (iv) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sanctioned Country” as defined in Section 4.28(a).

 

“Sanctions” as defined in Section 4.28(a).

 

 17 

 

 

“SDN List” as defined in Section 4.28(a).

 

“Secured Parties” means each Agent, each Lender, each other Indemnitee and each
other holder of any Obligation of a Credit Party.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit F.

 

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Funding
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Funding Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No.5).

 

“Subordinated Indebtedness” means the Parent Convertible Notes and any other
Indebtedness, in each case, expressly subordinated to the Obligations as to
right and time of payment and having such subordination and other terms as are,
in each case, reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

 18 

 

 

“Target” means, prior to the consummation of the Merger, Waitr Incorporated, a
Louisiana corporation.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to Section
2.1(a).

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund the Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment is
set forth on Appendix A, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Term Loan Commitments
as of the Closing Date is $25,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loan of such Lender;
provided, at any time prior to the making of the Term Loan, the Term Loan
Exposure of any Lender shall be equal to such Lender’s Term Loan Commitment.

 

“Term Loan Maturity Date” means the earlier of (i) November 15, 2022, and (ii)
the date that the Term Loan shall become due and payable in full hereunder,
whether by acceleration or otherwise.

 

“Terminated Lender” as defined in Section 2.16.

 

“Title Policy” as defined in Section 5.11(b).

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any requirement of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Transactions” means, collectively, (a) the execution and delivery by the Credit
Parties of the Credit Documents to which they are a party and the borrowing of
the Term Loan hereunder on the Closing Date, (b) the issuance of the Warrants,
(c) the Merger and the other transactions contemplated by the Merger Agreement,
(d) the repayment of the Existing Indebtedness, (e) the issuance of the Parent
Convertible Notes and (f) the payment of Transaction Costs.

 

“Transaction Costs” means the fees, costs and expenses payable or otherwise
borne by Parent, Holdings, Borrower or any of Borrower’s Subsidiaries on or
before the Closing Date or within 90 days thereafter in connection with the
Transactions and the transactions contemplated thereby.

 

 19 

 

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“Waitr Material Adverse Effect” means any change, event, fact or condition,
individually or in the aggregate, that has had or would reasonably be expected
to have a material adverse effect upon (a) the business, results of operations,
workforce, prospects, properties, assets, liabilities or condition (financial or
otherwise) of Target, or (b) the ability of Target to consummate the
transactions contemplated by the Merger Agreement or to perform its obligations
thereunder; provided, however, that the following shall not be deemed either
alone or in combination to constitute, and no adverse change, event, fact or
condition directly resulting from any of the following shall be taken into
account in determining whether any change, event, fact or condition has had or
would reasonably be expected to have a Waitr Material Adverse Effect: (i)
changes in general economic conditions, to the extent that they do not have a
materially disproportionate effect on Target; (ii) changes generally affecting
the specific industry in which Target operates, to the extent that they do not
have a materially disproportionate effect on Target relative to other industry
participants; and (iii) any act of terrorism, war, calamity or act of God, to
the extent that such act does not have a materially disproportionate effect on
Target.

 

“Waivable Mandatory Prepayment” as defined in Section 2.10(b).

 

“Warrants” means warrants issued by Parent to Luxor Capital Partners, LP, Luxor
Capital Partners Offshore Master Fund, LP, Luxor Wavefront, LP and Lugard Road
Capital Master Fund, LP to purchase up to an aggregate of $5,000,000 of common
stock of Parent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2.          Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Holdings to Lenders pursuant to Sections
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation. Subject to the foregoing, calculations in connection
with the definitions, covenants and other provisions hereof shall utilize
accounting principles and policies in conformity with those used to prepare the
Historical Financial Statements. For the avoidance of doubt, (i) notwithstanding
any change in GAAP after the Closing Date that would require lease obligations
that would be treated as operating leases as of the Closing Date to be
classified and accounted for as Capital Leases or otherwise reflected on
Parent’s consolidated balance sheet, such obligations shall continue to be
excluded from the definition of Indebtedness and (ii) any lease that was entered
into after the date of this Agreement that would have been considered an
operating lease under GAAP in effect as of the Closing Date shall be treated as
an operating lease for all purposes under this Agreement and the other Credit
Documents, and obligations in respect thereof shall be excluded from the
definition of Indebtedness.

 

 20 

 

 

1.3.         Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. Any capitalized
terms used in any Schedules attached hereto and not otherwise defined therein
shall have the meanings set forth in this Agreement (or, in the absence of any
ascribed meaning, the meaning customarily ascribed to any such term in the
applicable industry or in general commercial usage). The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

1.4.         Certifications. Any certificate or other writing required hereunder
or under any other Credit Document to be certified by any officer or other
authorized representative of any Person shall be deemed to be executed and
delivered by the individual holding such office solely in such individual’s
capacity as an officer or other authorized representative of such Person and not
in such officer’s or other authorized representative’s individual capacity.

 

section 2.       LOANS

 

2.1.        Term Loan.

 

(a)          Term Loan Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees to make, on the Funding Date, a portion of the Term
Loan to Borrower in an amount equal to such Lender’s Term Loan Commitment.

 

Borrower may make only one borrowing under the Term Loan Commitment which
borrowing (i) shall be made on the Closing Date and (ii) shall be funded on the
Funding Date. Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.8 and 2.9, all
amounts owed hereunder with respect to the Term Loan shall be paid in full no
later than the Term Loan Maturity Date. Each Lender’s Term Loan Commitment shall
terminate immediately and without further action on the Funding Date after
giving effect to the funding of such Lender’s Term Loan Commitment on such date.

 

(b)          Borrowing Mechanics for Term Loan.

 

(i)          Borrower shall deliver to Administrative Agent a fully executed
Funding Notice no later than one Business Day prior to the Closing Date.
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.

 

(ii)         Each Lender shall make its share of the Term Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
Funding Date, by wire transfer of same day funds in Dollars, at Administrative
Agent’s Principal Office. Upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of the
Term Loan available to Borrower on the Funding Date by causing an amount of same
day funds in Dollars equal to the proceeds of the Term Loan to be credited to
the account of Borrower at Administrative Agent’s Principal Office or to such
other account as may be designated in writing to Administrative Agent by
Borrower.

 

(c)          Promise to Pay. Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of the Term Loan of such Lender made to such Borrower due and
payable on the Term Loan Maturity Date.

 

 21 

 

 

2.2.         Pro Rata Shares. The Term Loan shall be made, and all
participations purchased, by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that (i) the failure of any
Lender to fund any such Loan shall not relieve any other Lender of its
obligation hereunder and (ii) no Lender shall be responsible for any default by
any other Lender in such other Lender’s obligation to make its share of the Term
Loan requested hereunder or purchase a participation required hereby nor shall
any Term Loan Commitment of any Lender be increased or decreased as a result of
a default by any other Lender in such other Lender’s obligation to make its
share of the Term Loan requested hereunder or purchase a participation required
hereby.

 

2.3.         Use of Proceeds. The proceeds of the Term Loan made on the Closing
Date shall be used by Borrower (i) to fund a portion of the consideration and to
pay fees and expenses in connection with the closing of the Merger and (ii) to
finance the working capital needs and other general corporate purposes of the
Borrower (including for Permitted Acquisitions). No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

 

2.4.         Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)          Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Term Loan made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Borrower, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect Borrower’s Obligations in respect of the Term Loan; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

 

(b)          Register. Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of each Lender
and each Lender’s share of the Term Loan from time to time (the “Register”). The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record in the Register the Term Loan, and each
repayment or prepayment in respect of the principal amount of the Term Loan, and
any such recordation shall be conclusive and binding on Borrower and each
Lender, absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect Borrower’s Obligations in
respect of the Term Loan. Borrower hereby designates the entity serving as
Administrative Agent to serve as Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.4, and Borrower hereby
agrees that, to the extent such entity serves in such capacity, the entity
serving as Administrative Agent and its officers, directors, employees, agents
and affiliates shall constitute “Indemnitees.”

 

(c)          Notes. If so requested by any Lender by written notice to Borrower
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Borrower’s receipt of such notice) a Note to evidence such Lender’s share
of the Term Loan.

 

 22 

 

 

2.5.         Interest on Term Loan.

 

(a)          Except as otherwise set forth herein, the Term Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof at the rate of 7.0% per
annum.

 

(b)          Interest payable pursuant to Section 2.5(a) shall be computed on
the basis of a 360 day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on the Term Loan,
the date of the making of such Term Loan shall be included and the date of
payment of such Term Loan shall be excluded; provided, if the Term Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Term Loan.

 

(c)          Except as otherwise set forth herein, interest on the Term Loan
shall be payable in arrears, and, other than as elected pursuant to Section
2.5(d) below, in Cash on and to (i) each Interest Payment Date applicable to the
Term Loan; (ii) upon any prepayment of the Term Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.

 

(d)          For each Interest Payment Date (other than an Interest Payment Date
due to final maturity of the Term Loan), the Borrower may elect, by written
notice delivered to the Administrative Agent at least five (5) Business Days
prior to any such Interest Payment Date, to pay the interest due on the Term
Loan on such Interest Payment Date as follows: (i) all or a portion of the
interest accrued from the immediately preceding Interest Payment Date (or, if no
interest has been paid, the Closing Date) at the interest rate set forth in
Section 2.5(a) above and, to the extent applicable, including any additional
interest pursuant to the Default Rate set forth in Section 2.6, per annum for
such period in kind (the “PIK Portion”) which shall be added to the outstanding
principal amount of the Term Loan (and thereafter bear interest at the interest
rate set forth in Section 2.5(a) above and, if applicable, the Default Rate and
otherwise be treated as Term Loan for purposes of this Agreement) and (ii) the
remaining portion of interest accrued, if any, from the immediately preceding
Interest Payment Date on which interest was paid (or, if no interest has been
paid, the Closing Date) in Cash. Any such written notice from the Borrower shall
be accompanied by a certificate of a responsible officer of the Borrower
specifying (1) the percentage of interest that will constitute the PIK Portion,
(2) the dollar amount of the PIK Portion that will be added to the outstanding
principal amount of the Term Loan on such Interest Payment Date and (3) the
dollar amount of interest that will be paid in Cash on the Term Loan on such
Interest Payment Date; provided, that if no such notice is provided, 100% of
such interest shall be paid in Cash.

 

2.6.         Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of the Term Loan outstanding and, to
the extent permitted by applicable law, any interest payments on the Term Loan
or any fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the Term Loan. Payment or acceptance of the increased rates of interest provided
for in this Section 2.6 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent or any Lender.

 

2.7.         Fees. Borrower agrees to pay to Administrative Agent the fees in
the amounts and at the times separately agreed in the Fee Letter.

 

 23 

 

 

2.8.        Voluntary Prepayments.

 

(a)          Voluntary Prepayments.

 

(i)          At any time and from time to time, Borrower may prepay the Term
Loan on any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount.

 

(ii)         All such prepayments shall be made upon not less than one Business
Day’s prior written or telephonic notice given to Administrative Agent by 12:00
p.m. (New York City time) on the date required and, if given by telephone,
promptly confirmed in writing to Administrative Agent (and Administrative Agent
will promptly transmit such telephonic or original notice by telefacsimile or
telephone to each Lender); provided, that any such notice may be conditioned on
the occurrence of one or more other transactions or events. Upon the giving of
any such notice, the principal amount of the Term Loan specified in such notice
shall become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in Section 2.10(a).

 

(b)          Call Protection. Upon the occurrence, in each case, on or prior to
the date that is twelve months after the Closing Date, of (i) any voluntary
prepayments pursuant to Section 2.8(a) or mandatory prepayments pursuant to
Section 2.9 (in each case, whether before or after an Event of Default), (ii)
any payment, repayment or redemption of the Obligations following acceleration
thereof (whether before or after the commencement of any bankruptcy event or
following the occurrence of any Event of Default), or (iii) the satisfaction,
release, payment, restructuring, reorganization, replacement, reinstatement,
defeasance or compromise of any of the Obligations in any bankruptcy,
foreclosure (whether by power of judicial proceeding or otherwise) or deed in
lieu of foreclosure or the making of a distribution of any kind in any
insolvency proceeding in full or partial satisfaction of the Obligations, a
premium (the “Prepayment Premium”) equal to 5.0% of the aggregate principal
amount of the Term Loan prepaid (including any PIK Portion added to the
outstanding principal amount of the Term Loan from time to time) shall be
payable to the Administrative Agent, for the benefit of all Lenders entitled to
a portion of such prepayment premium, calculated when such amount is payable (in
the case of a mandatory prepayment) or paid (in the case of a voluntary
prepayment).

 

2.9.         Mandatory Prepayments/Commitment Reductions.

 

(a)           Asset Sales. No later than the third Business Day following the
date of receipt by any Credit Party of any Net Asset Sale Proceeds in excess of
$1,000,000 in the aggregate in any Fiscal Year, Borrower shall prepay the Term
Loan in an aggregate amount equal to such Net Asset Sale Proceeds; provided, so
long as no Event of Default shall have occurred and be continuing, upon delivery
of a written notice to Administrative Agent, Borrower shall have the option,
directly or through one or more Subsidiaries, to invest Net Asset Sale Proceeds
(the “Asset Sale Reinvestment Amounts”) in long-term productive assets of the
general type used in the business of Borrower if such assets are purchased or
constructed (i) within two hundred seventy (270) days following receipt of such
Net Asset Sale Proceeds or, (ii) if the Borrower or one or more of its
Subsidiaries has entered into a binding contract to reinvest the Net Asset Sale
Proceeds within such 270 day period, within 360 days following receipt of such
Net Asset Sale Proceeds. In the event that the Asset Sale Reinvestment Amounts
are not reinvested by Borrower in accordance with clauses (i) and (ii) above,
Administrative Agent shall apply such Asset Sale Reinvestment Amounts to the
Obligations as set forth in Section 2.10(a).

 

 24 

 

 

(b)          Insurance/Condemnation Proceeds. No later than the third Business
Day following the date of receipt (after the Closing Date) by Holdings or any of
its Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Term Loan in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided,
(i) so long as no Event of Default shall have occurred and be continuing, and
(ii) to the extent that aggregate Net Insurance/Condemnation Proceeds in any
Fiscal Year do not exceed $1,000,000, Borrower shall have the option, directly
or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds within two hundred seventy (270) days of receipt
thereof (or, if the Borrower or one or more of its Subsidiaries has entered into
a binding contract to reinvest the Net Insurance/Condemnation Proceeds within
such 270 day period, 360 days following receipt thereof) in long term productive
assets of the general type used in the business of Holdings and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof.

 

(c)          Issuance of Equity Securities. No later than the third Business Day
following receipt by Holdings of any Cash proceeds in excess of $1,000,000 in
any Fiscal Year from a capital contribution to, or the issuance of any Capital
Stock of, Holdings or any of its Subsidiaries (other than Capital Stock issued
(i) pursuant to any employee stock or stock option compensation plan, (ii) stock
issued in connection with the Merger, (iii) to fund a Permitted Acquisition or
other permitted Investment or make Capital Expenditures or (iv) for purposes
approved in writing by Administrative Agent), Borrower shall prepay the Term
Loan in an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, in each case, paid to non-Affiliates, including reasonable legal fees
and expenses.

 

(d)          Issuance of Debt. No later than the third Business Day following
receipt by Holdings or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Holdings or any of its Subsidiaries (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.1), Borrower shall prepay the Term Loan in an aggregate amount equal
to 100% of such proceeds, net of underwriting discounts and commissions and
other reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses.

 

(e)          Parent Convertible Notes and Warrants Registration. In the event
that either (i) the registration statement for the resale of the shares of
common stock underlying the Warrants and the Parent Convertible Notes has not
been filed within 30 days after the Closing Date, or (ii) such registration
statement is not effective within 180 days after the Closing Date, the then
outstanding principal amount of the Term Loan will become repayable in full and
such repayment shall be made by Borrower within nine months after the first
occurrence of either such event.

 

(f)          Termination of Parent Convertible Notes. In the event that the
definitive agreements documenting the issuance of the Parent Convertible Notes
are terminated for any reason, the then outstanding principal amount of the Term
Loan will immediately become repayable in full.

 

(g)          Prepayment Certificate. Concurrently with any prepayment of the
Term Loan, Borrower shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net proceeds and compensation owing to Lenders under Section 2.8(b), if any, as
the case may be. In the event that Borrower shall subsequently determine that
the actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Term Loan in an
amount equal to such excess, and Borrower shall concurrently therewith deliver
to Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.

 

 25 

 

 

2.10.       Application of Prepayments/Reductions.

 

(a)          Any voluntary prepayments of the Term Loan pursuant to Section 2.8
and any mandatory prepayment of the Term Loan pursuant to Section 2.9 shall be
applied as follows:

 

first, to the payment of all fees, and all expenses specified in Section 10.2,
to the full extent thereof;

 

second, to the payment of any accrued interest at the Default Rate, if any;

 

third, to the payment of any accrued interest (other than Default Rate
interest);

 

fourth, to the payment of the Prepayment Premium, if any, on the Term Loan;

 

fifth, except in connection with any Waivable Mandatory Prepayment in
Section 2.10(b), to prepay the Term Loan.

 

(b)          Waivable Mandatory Prepayment. Anything contained herein to the
contrary notwithstanding, in the event Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Term Loan, not
less than three Business Days prior to the date (the “Required Prepayment Date”)
on which Borrower is required to make such Waivable Mandatory Prepayment,
Borrower shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding
outstanding Term Loan of the amount of such Lender’s Pro Rata Share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to Borrower
and Administrative Agent of its election to do so on or before the first
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify Borrower and Administrative Agent of its election
to exercise such option on or before the first Business Day prior to the
Required Prepayment Date shall be deemed to have elected, as of such date, not
to exercise such option). On the Required Prepayment Date, Borrower shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied (i) in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
such option, to prepay the Term Loan of such Lenders (which prepayment shall be
applied to the principal of the Term Loan in accordance with Section 2.10(a)),
and (ii) to the extent of any excess, to Borrower for working capital and
general corporate purposes.

 

2.11.       General Provisions Regarding Payments.

 

(a)          All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
not later than 2:00 p.m. (New York City time) on the date due via wire transfer
of immediately available funds to account number 849108725 maintained by
Administrative Agent with JPMorgan Chase Bank, N.A. (ABA No. 021000021) in New
York City (or at such other location or bank account within the City and State
of New York as may be designated by Administrative Agent from time to time);
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next Business Day.

 

(b)          All payments in respect of the principal amount of the Term Loan
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid.

 

 26 

 

 

(c)          Administrative Agent shall promptly distribute to each Lender at
such address as such Lender shall indicate in writing, such Lender’s applicable
Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

 

(d)          Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.

 

(e)          Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a), but only to the extent
that such non-conforming payment is not received by the Administrative Agent on
the next Business Day following the date when due. Interest shall continue to
accrue on any principal as to which a non-conforming payment is made until such
funds become available funds (but in no event less than the period from the date
of such payment to the next succeeding applicable Business Day) at the Default
Rate determined pursuant to Section 2.6 from the date such amount was due and
payable until the date such amount is paid in full.

 

(f)          If an Event of Default shall have occurred and not otherwise been
waived, and the Obligations have become due and payable in full hereunder,
whether by acceleration, maturity or otherwise, all payments or proceeds
received by any Agent hereunder or under any Collateral Document in respect of
any of the Obligations (including, but not limited to, Obligations arising under
any Interest Rate Agreement or Currency Agreement that are owing to any Lender
or Lender Counterparty), including, but not limited to all proceeds received by
any Agent in respect of any sale, any collection from, or other realization upon
all or any part of the Collateral, shall be applied in full or in part as
follows: first, to the payment of all costs and expenses of such sale,
collection or other realization, including reasonable compensation to each Agent
and its agents and counsel, and all other expenses, liabilities and advances
made or incurred by any Agent in connection therewith, and all amounts for which
any Agent is entitled to indemnification hereunder or under any Collateral
Document (in its capacity as an Agent and not as a Lender) and all advances made
by any Agent under any Collateral Document for the account of the applicable
Grantor, and to the payment of all costs and expenses paid or incurred by any
Agent in connection with the exercise of any right or remedy hereunder or under
any Collateral Document, all in accordance with the terms hereof or thereof;
second, to the extent of any excess of such proceeds, to the payment of all
other Obligations for the ratable benefit of the Lenders and the Lender
Counterparties; and third, to the extent of any excess of such proceeds, to the
payment to or upon the order of such Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

 27 

 

 

2.12.      Ratable Sharing. Lenders hereby agree among themselves that, if any
of them shall, whether by voluntary payment (other than a voluntary prepayment
of the Term Loan made and applied in accordance with the terms hereof), through
the exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

2.13.      Increased Costs; Capital Adequacy.

 

(a)          Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.14 (which shall be controlling with respect to the
matters covered thereby), in the event that any Change of Law shall impose on
any Lender: (i) any additional Tax (other than any Tax on the overall net income
of such Lender) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
any Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender; or (iii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining the Term Loan hereunder or to reduce any
amount received or receivable by such Lender (or its applicable lending office)
with respect thereto in an amount deemed by such Lender to be material; then, in
any such case, Borrower shall promptly pay to such Lender, within five (5)
Business Days following receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or otherwise as each Lender
in its sole discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to
Lenders) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to any such Lender under this Section
2.13(a), which statement shall be conclusive and binding upon all parties hereto
absent manifest error.

 

(b)          Capital Adequacy Adjustment. In the event that any Lender shall
have determined (which determination shall, absent manifest effort, be final and
conclusive and binding upon all parties hereto) that any Change of Law has
imposed on any Lender relating to (A) the adoption, effectiveness, phase in or
applicability of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or (B)
compliance by any Lender (or its applicable lending office) or any company
controlling such Lender with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, in each case after
the Closing Date, has or would have the effect of reducing the rate of return on
the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s share of the Term Loan, or
participations therein or other obligations hereunder with respect to the Term
Loan to a level below that which such Lender or such controlling company could
have achieved but for such adoption, effectiveness, phase in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling company with regard to capital adequacy), then from time to
time, within five (5) Business Days after receipt by Borrower from such Lender
of the statement referred to in the next sentence, Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling company on an after tax basis for such reduction. Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.13(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error. The
Administrative Agent shall deliver to Borrower (with a copy to Lenders) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to any such Lender under this Section 2.13(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

 28 

 

 

(c)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.13 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, however, that the Borrower shall
not be required to compensate a Lender pursuant to this Section 2.13 for any
increased costs or reductions incurred more than 180 days prior to the date such
Lender notifies the Borrower of the Change of Law giving rise to such increased
costs or reductions and of Lender’s intention to claim compensation therefor;
provided, further, that if the Change of Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

2.14.      Taxes; Withholding, etc.

 

(a)          Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

 

(b)          Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent in writing of any such requirement or any change in any
such requirement as soon as Borrower becomes aware of it; (ii) Borrower shall
pay any such Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment (including such deductions and withholdings applicable to additional
sums payable under this provision), Administrative Agent or such Lender, as the
case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty days after the due
date of payment of any Tax which it is required by clause (ii) above to pay,
Borrower shall deliver to Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided, no such
additional amount shall be required to be paid to any Lender under clause (iii)
above (A) with respect to Taxes imposed as a result of such Lender being
organized under the laws of, or having its principal office or its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (B) except to the extent that any Change of Law after the
date hereof (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or after the effective date of the Assignment Agreement
pursuant to which such Lender became a Lender (other than pursuant to an
assignment request by the Borrower under Section 2.16) (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, in respect of payments to such Lender and (C) with
respect to Taxes imposed under FATCA.

 

 29 

 

 

(c)          Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Borrower, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion):

 

(i)          in the case of a Non-US Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” Article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” Article of such tax treaty;

 

(ii)         executed copies of IRS Form W-8ECI;

 

(iii)        in the case of a Non-US Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Non-US Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W 8BEN or W-8BEN-E, as applicable; or

 

(iv)        to the extent a Non-US Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Non-US
Lender is a partnership and one or more direct or indirect partners of such
Non-US Lender are claiming the portfolio interest exemption, such Non-US Lender
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner.

 

 30 

 

 

(d)          Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to Section 2.14(c) hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly deliver to Administrative Agent for transmission to Borrower two
new original copies of such forms, certificates or other evidence reasonably
requested by Borrower to confirm or establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Borrower shall not be required to pay any additional amount to
any Non-US Lender under Section 2.14(b)(iii) if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in this
Section 2.14(d), or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of
Section 2.14(c) on the Closing Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this Section
2.14(d) shall relieve Borrower of its obligation to pay any additional amounts
pursuant this Section 2.14 in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

 

2.15.      Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering the
Term Loan, as the case may be, becomes aware of the occurrence of an event or
the existence of a condition that would entitle such Lender to receive payments
under Section 2.13 or 2.14, it will, to the extent not inconsistent with any
applicable legal or regulatory restrictions, use reasonable efforts to (a) make,
issue, fund or maintain its Credit Extensions through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the additional amounts which would otherwise be required to
be paid to such Lender pursuant to Section 2.13 or 2.14 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of the Term Loan through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect the Term Loan or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.15 unless Borrower agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this Section 2.15 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

 

 31 

 

 

2.16.      Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is
entitled to receive payments under Section 2.13, 2.14 or 2.15, (ii) the
circumstances which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within five
Business Days after Borrower’s request for such withdrawal; or (b) in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.5(b), the
consent of Administrative Agent shall have been obtained but the consent of one
or more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender or Non-Consenting Lender (the “Terminated Lender”),
Administrative Agent may (which, in the case of an Increased-Cost Lender, only
after receiving written request from Borrower to remove such Increased-Cost
Lender), by giving written notice to Borrower and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Term Loan in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Term Loan of the Terminated Lender, (B) an amount
equal to all unreimbursed drawings that have been funded by such Terminated
Lender, together with all then unpaid interest with respect thereto at such time
and (C) an amount equal to all accrued, but theretofore unpaid fees owing to
such Terminated Lender; (2) on the date of such assignment, Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.13 or 2.14;
and (3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender. In the
event that the Terminated Lender fails to execute an Assignment Agreement
pursuant to Section 10.6 within five Business Days after receipt by the
Terminated Lender of notice of replacement pursuant to this Section 2.16 and
presentation to such Terminated Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 2.16, the Terminated Lender shall be deemed
to have executed and delivered such Assignment Agreement, and upon the execution
and delivery of Assignment Agreement by the Replacement Lender and
Administrative Agent, shall be effective for purposes of this Section 2.16 and
Section 10.6. Upon the prepayment of all amounts owing to any Terminated Lender
such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided, any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender.

 

section 3.        CONDITIONS PRECEDENT

 

3.1.        Closing Date. The obligation of each Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:

 

(a)          Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document duly executed and delivered by each
applicable Credit Party for each Lender.

 

(b)          Organizational Documents; Incumbency. Administrative Agent shall
have received (i) a certificate of each Credit Party, dated the Closing Date and
executed by a secretary, assistant secretary or other senior officer (as the
case may be) thereof, which shall (A) certify that attached thereto is a true
and complete copy of the resolutions or written consents of its shareholders,
board of directors, board of managers, members or other governing body
authorizing the execution, delivery and performance of the Credit Documents to
which it is a party and, in the case of the Borrower, the borrowings hereunder,
and that such resolutions or written consents have not been modified, rescinded
or amended and are in full force and effect, (B) identify by name and title and
bear the signatures of the officers, managers, directors or authorized
signatories of such Credit Party authorized to sign the Credit Documents to
which it is a party on the Closing Date and (C) certify (x) that attached
thereto is a true and complete copy of the certificate or articles of
incorporation or organization (or memorandum of association or other equivalent
thereof) of such Credit Party certified as of a recent date by the relevant
authority of the jurisdiction of organization of such Credit Party and a true
and correct copy of its by-laws or operating, management, partnership or similar
agreement and (y) that such documents or agreements have not been amended
(except as otherwise attached to such certificate and certified therein as being
the only amendments thereto as of such date) and (ii) a good standing (or
equivalent) certificate as of a recent date for such Credit Party from its
jurisdiction of organization.

 

 32 

 

 

(c)          Transactions.

 

(i)          Merger. Prior to or simultaneously with the initial incurrence of
the Term Loan, (A) all conditions to closing set forth in the Merger Agreement
shall have been satisfied (including, without limitation, the final vote of the
shareholders of Parent and any approvals required by Nasdaq) and (B) the Merger
shall be consummated in accordance with the terms of the Merger Agreement, but
without giving effect to any amendment, waiver or consent by Parent, Holdings or
the Borrower that is materially adverse to the interests of the Lenders without
the consent of the Lenders (which consent shall not be unreasonably withheld,
conditioned or delayed); provided that Luxor Capital’s consent will be required
for any amendment, modification or waiver that would involve: (1) any negative
impact on creditworthiness; (2) any impact on capital structure (including
issuance of equity and equity-based incentives), except for issuances by Target
of up to 150,000 shares of Target common equity or equity based incentives in
connection with new hires; (3) incurrence of any new Indebtedness or other
liabilities outside the ordinary course of business for Target; (4) any
related-party transactions (covering new agreements or modifications to existing
agreements) by Parent or Target; (5) any changes to senior management of Parent
or Target; and (6) any waiver involving compliance with Law, and (C) there shall
be no breach, default or grounds for default under the Merger Agreement.

 

(ii)         Issuance of Warrants. Prior to or simultaneously with the initial
incurrence of the Term Loan, the Warrants shall have been issued.

 

(iii)        Parent Convertible Notes. Prior to or simultaneously with the
initial incurrence of the Term Loan, the issuance of the Parent Convertible
Notes shall be consummated.

 

(iv)        Exchange of Private Placement Warrants. Prior to or simultaneously
with the initial incurrence of the Term Loan, the 14,000,000 private placement
warrants held by Fertitta Entertainment, Inc. and Jefferies Financial Group Inc.
shall be exchanged for 1,600,000 shares of Parent’s common stock.

 

(v)         Satisfaction of Parent’s Convertible Loan. Prior to or
simultaneously with the initial incurrence of the Term Loan, Fertitta
Entertainment, Inc. shall have received (i) $1,250,000 in Cash and (ii) 75,000
shares of Parent’s common stock, in full satisfaction of Fertitta Entertainment,
Inc.’s prior $1,500,000 loan to Parent.

 

(d)          Existing Indebtedness. On the Closing Date, Parent and its
Subsidiaries and Target shall have (i) repaid in full all Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Parent and its Subsidiaries or Target thereunder being
repaid on the Closing Date.

 

(e)          Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the Transactions
and each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
in writing to any Credit Party by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the Transactions or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(f)          Perfection Certificate. A completed Perfection Certificate dated
the Closing Date and executed by an Authorized Officer of each Credit Party,
together with all attachments contemplated thereby, together with the delivery
of (A) the results of a recent lien search, by a Person satisfactory to
Collateral Agent, of, including but not limited to, all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of any Credit Party in the jurisdictions specified in the Perfection
Certificate, together with copies of all such filings disclosed by such search,
and (B) UCC termination statements (or similar documents) duly executed by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens).

 

 33 

 

 

(g)          Pledged Stock; Stock Powers; Pledged Debt Instruments. The
Collateral Agent (or its bailee) shall have received (i) the certificates
representing the Capital Stock required to be pledged pursuant to the Pledge and
Security Agreement, together with an undated stock or similar power for each
such certificate executed in blank by a duly Authorized Officer of the pledgor
thereof and (ii) any Pledged Debt Instruments (as defined in the Pledge and
Security Agreement) required to be pledged pursuant to the Pledge and Security
Agreement, endorsed in blank (or accompanied by a transfer form endorsed in
blank) by the pledger thereof.

 

(h)          Filings Registrations and Recordings. Each document (including any
UCC (or similar) financing statement or Intellectual Property Security Agreement
filing with the Applicable IP Office (as defined in the Pledge and Security
Agreement)) required by any Collateral Document or under law to be filed,
registered or recorded in order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a perfected Lien on the Collateral required
to be delivered pursuant to such Collateral Document, prior and superior in
right to any other Person (other than with respect to Permitted Liens), shall
have been received by the Collateral Agent and be in proper form for filing,
registration or recordation.

 

(i)           No Issuances of Additional Capital Stock. Since August 23, 2018,
except as contemplated by the Related Agreements, Parent shall not have issued
any additional shares of Capital Stock (including any warrants, options or other
instruments convertible into shares of Capital Stock), including previously
outstanding shares of common stock that have been redeemed other than pursuant
to Sections 3.1(c)(iv) and 3.1(c)(v); provided that Parent may issue (or
re-issue) shares of Capital Stock solely to the extent required in order to fund
the Minimum Cash Consideration Amount (as defined in the Merger Agreement).

 

(j)           Evidence of Insurance. Collateral Agent shall have received a
certificate from Borrower’s insurance broker or other evidence satisfactory to
it that all insurance required to be maintained pursuant to Section 5.5 is in
full force and effect, naming the Collateral Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.5.

 

(k)          Opinions of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of a customary opinion of
Winston & Strawn LLP, counsel for Credit Parties, dated as of the Closing Date
in form and substance satisfactory to Administrative Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to Agents and
Lenders).

 

(l)            Fees. Prior to or substantially concurrently with the funding of
the Term Loan hereunder, the Administrative Agent shall have received (i)
payment of all fees required to be paid by the Borrower on the Closing Date
pursuant to the Commitment Letter or Fee Letter and (ii) reimbursement for all
costs and expenses required to be paid to Luxor Capital and/or its Affiliates by
the Borrower pursuant to the Commitment Letter, in each case, for which invoices
have been presented at least two Business Days prior to the Closing Date
(including the reasonable and documented out-of-pocket costs and expenses of
Luxor Capital’s and its Affiliates’ due diligence investigation and any fees and
expenses of legal counsel), which amounts may be offset against the proceeds of
the Term Loan.

 

(m)          Solvency Certificate. On the Closing Date, Administrative Agent
shall have received a Solvency Certificate from the chief financial officer (or
other financial officer with reasonably equivalent responsibilities) of the
Borrower certifying as to the matters set forth therein dated as of the Closing
Date.

 

 34 

 

 

(n)          Minimum Liquidity. The Borrower shall demonstrate in form and
substance reasonably satisfactory to Administrative Agent that on the Closing
Date, including the payment of all Transaction Costs required to be paid in
Cash, Parent shall have at least $75,000,000 of Cash.

 

(o)          No Waitr Material Adverse Effect. Since December 31, 2017, no Waitr
Material Adverse Effect has occurred.

 

(p)          Officer’s Certificate. The Administrative Agent shall have received
a certificate signed by an Authorized Officer of the Borrower certifying as of
the Closing Date to the matters set forth in Sections 3.1(n), (o), (s) and (t).

 

(q)          USA Patriot Act. No later than two Business Days in advance of the
Closing Date, the Administrative Agent shall have received all documentation and
other information reasonably requested by the Lender at least 10 days in advance
of the Closing Date, which documentation or other information is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

 

(r)           Funding Notice. Administrative Agent shall have received at least
one Business Date prior to the Closing Date a fully executed and delivered
Funding Notice.

 

(s)          Representations and Warranties. Other than the representation and
warranty contained in Section 4.9, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of the Closing Date (except for those
representations and warranties that are conditioned by materiality, which shall
be true and correct in all respects) on and as of the Closing Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, which shall have been true and correct in all
respects) on and as of such earlier date.

 

(t)           No Default or Event of Default. As of the Closing Date, no event
shall have occurred and be continuing or would result from the consummation of
the applicable Credit Extension that would constitute an Event of Default or a
Default.

 

Each Lender, by delivering its signature page to this Agreement on the Closing
Date, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, Required Lenders or Lenders, as applicable on the Closing Date.

 

Notwithstanding anything herein to the contrary, Requested, Inc., a Delaware
corporation, shall not be required to (i) become a Guarantor hereunder, (ii)
become a Grantor under the Pledge and Security Agreement or (iii) have its’
Capital Stock pledged as Collateral pursuant to the Pledge and Security
Agreement, in each case, prior to the time period (and subject to the terms) set
forth in Schedule 5.15.

 

3.2.        Conditions Subsequent to the Closing Date. Borrower shall fulfill,
on or before the date applicable thereto (which date can be extended in writing
by the Administrative Agent in its sole discretion), each of the conditions
subsequent specified in Section 5.15.

 

 35 

 

 

section 4.        REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
the Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Closing Date, that the following
statements are true and correct:

 

4.1.        Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

 

4.2.        Capital Stock and Ownership. The Capital Stock of each of Parent and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Parent or any of its Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of Parent or any of its Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by
Parent or any of its Subsidiaries of any additional membership interests or
other Capital Stock of Parent or any of its Subsidiaries or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Parent or any of its
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of Parent
and each of its Subsidiaries in their respective Subsidiaries as of the Closing
Date both before and after giving effect to the Transactions.

 

4.3.        Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

 

4.4.        No Conflict. The execution, delivery and performance by each Credit
Party of the Credit Documents to which it is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of (i) any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, (ii) any of the
Organizational Documents of Holdings or any of its Subsidiaries, or (iii) any
order, judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, on behalf of
Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders except, with respect to any conflict, breach, violation,
contravention, approval or consent referred to in clauses (a)(i), (a)(iii), (b),
(c), or (d), to the extent that such conflict, breach, violation, contravention
or failure to obtain such approval or consent, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

4.5.        Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.

 

 36 

 

 

4.6.        Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.7.        Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date, neither Target nor any
of its Subsidiaries has any contingent liability or liability for taxes, long
term lease or unusual forward or long term commitment that is not reflected in
the Historical Financial Statements or the notes thereto and which in any such
case is material in relation to the business, operations, properties, assets or
financial condition of Target and any of its Subsidiaries taken as a whole.

 

4.8.        Projections. On and as of the Closing Date, the Projections of
Parent and its Subsidiaries for the period of Fiscal Year 2019 through and
including Fiscal Year 2023, including monthly projections for each month during
the Fiscal Year in which the Closing Date takes place, (the “Projections”) are
based on good faith estimates and assumptions made by the management of Parent;
provided, the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material and are intended to be
considered forward-looking statements within the meaning of the “safe harbor”
provisions of the Private Securities Litigation Reform Act of 1995; provided
further, as of the Closing Date, management of Parent believed that the
Projections were reasonable and attainable.

 

4.9.        No Material Adverse Change. Since December 31, 2017, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

 

4.10.      Security Interest in Collateral. Subject to Section 5.15, the
provisions of this Agreement, the Pledge and Security Agreement and the other
Credit Documents are effective to create in favor of the Collateral Agent, for
its benefit and the benefit of the Secured Parties, a valid and enforceable
security interest in and Lien upon the Collateral purported to be pledged,
charged, mortgaged or assigned by it thereunder and described therein, subject,
in the case of enforceability, to applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and to general principles of equity
and principles of good faith and fair dealing, and upon the making of such
filings and the taking of such other actions required to be taken hereby or by
the applicable Credit Documents, such security interest and Lien shall
constitute a fully perfected first priority Lien upon such right, title and
interest of the Credit Parties, in and to such Collateral (to the extent such
Liens are required to be perfected under the terms of the Credit Documents), to
the extent that such security interest and Lien can be perfected by such
filings, actions, giving of notice and possession, subject only to Permitted
Liens.

 

 37 

 

 

4.11.      Adverse Proceedings, etc. Except as set forth in Schedule 4.11, there
are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

4.12.      Payment of Taxes. Except as otherwise permitted under Section 5.3,
all tax returns and reports of Holdings and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Holdings and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable. Holdings knows of no proposed tax assessment against
Holdings or any of its Subsidiaries which is not being actively contested by
Holdings or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

 

4.13.      Properties.

 

(a)          Title. Each of Holdings and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.

 

(b)          Real Estate. As of the Closing Date, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and Holdings
does not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.

 

4.14.      Environmental Matters. Neither Holdings nor any of its Subsidiaries
nor any of their respective Real Property Facilities or operations are subject
to any outstanding written order, consent decree or settlement agreement with
any Person relating to any Environmental Law or any Environmental Claim that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Holdings’ and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or events which
could reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither Holdings
nor any of its Subsidiaries nor, to any Credit Party’s knowledge, any
predecessor of Holdings or any of its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Real Property Facility, and none of Holdings’ or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent that could reasonably be expected to have a Material
Adverse Effect. Holdings and each of its Subsidiaries is and has been in
compliance with all Environmental Laws, including obtaining and maintaining all
Governmental Authorizations required by any applicable Environmental Law except
such non-compliance or Governmental Authorizations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. There has been no Release of any Hazardous Materials at, on, under or
from any property currently owned, or to each of Holdings’ and its Subsidiaries’
knowledge, at, on, under or from any property currently leased or operated or
formerly owned, leased or operated by Holdings or any of its Subsidiaries that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

 38 

 

 

4.15.      No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

 

4.16.      Material Contracts. All Material Contracts are in full force and
effect and no defaults currently exist thereunder.

 

4.17.      Governmental Regulation. Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 2005,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

4.18.      Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Term Loan made to such Credit Party will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

4.19.      Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Borrower, threatened in writing against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Holdings or any of its Subsidiaries or to the best knowledge of Holdings
and Borrower, threatened in writing against any of them, (b) no strike or work
stoppage in existence or threatened involving Holdings or any of its
Subsidiaries, and (c) to the best knowledge of Holdings and Borrower, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the best knowledge of Holdings and Borrower, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

 

 39 

 

 

4.20.      Employee Benefit Plans. Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, except (with respect to any matter specified in the
preceding clause, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect.. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Holdings, any of its Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Holdings, any of its Subsidiaries or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Holdings, its Subsidiaries and their respective ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is zero. Holdings, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

 

4.21.      Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby (it
being understood and agreed that this representation does not cover or apply to
any underwriting or financial advisory fees payable in connection with the
Transactions).

 

4.22.      Solvency. Each Credit Party is and, after the consummation of the
Transactions to occur on the Closing Date and the incurrence of indebtedness and
obligations in connection therewith, will be, Solvent.

 

4.23.      [Reserved].

 

4.24.      Compliance with Statutes, etc. Each of Holdings and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any Governmental
Authorizations issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Holdings or any of its Subsidiaries),
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

 40 

 

 

4.25.      Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Holdings or any of
its Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Holdings or Borrower, in the case of any document not furnished
by either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Holdings or Borrower to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to Holdings or
Borrower (other than matters of a general economic nature) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.

 

4.26.      Intellectual Property. Except as set forth on Schedule 4.26, each
Credit Party and each Subsidiary of each Credit Party owns, or is licensed to
use, all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the knowledge of each Credit Party,
except as set forth on Schedule 4.26, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute or violate any Intellectual Property owned
by any other Person and (b) no other Person has contested any right, title or
interest of any Credit Party or any Subsidiary of any Credit Party in, or
relating to, any Intellectual Property, other than, in each case, as would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.27.      Deposit Accounts and Other Accounts. Schedule 4.27 lists all banks
and other financial institutions, securities intermediary or commodity
intermediary at which any Credit Party maintains deposit, securities,
commodities or similar accounts as of the Closing Date, and such Schedule
correctly identifies the name, address and any other relevant contact
information reasonably requested by the Collateral Agent with respect to each
depository or intermediary, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.

 

4.28.      Foreign Assets Control Regulations; Anti-Money Laundering;
Anti-Corruption Practices.

 

(a)          Each Credit Party and each Subsidiary of each Credit Party is in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations (“Sanctions”) as administered by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) and the
U.S. State Department. No Credit Party and no Subsidiary of a Credit Party (i)
is a Person on the list of the Specially Designated Nationals and Blocked
Persons (the “SDN List”), (ii) is a person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. person cannot deal or otherwise engage
in business transactions with such person, (iii) is a Person organized or
resident in a country or territory subject to comprehensive Sanctions (a
“Sanctioned Country”), or (iv) is owned or controlled by (including by virtue of
such Person being a director or owning voting shares or interests), or acts,
directly or indirectly, for or on behalf of, any Person on the SDN List or a
government of a Sanctioned Country such that the entry into, or performance
under, this Agreement or any other Credit Document would be prohibited by U.S.
law.

 

 41 

 

 

(b)          Each Credit Party and each Subsidiary of each Credit Party is in
compliance with all laws related to terrorism or is in compliance in all
material respects with all laws related to money laundering including: (i) all
applicable requirements of the Currency and Foreign Transactions Reporting Act
of 1970 (31 U.S.C. 5311 et. seq., (the Bank Secrecy Act)), as amended by Title
III of the USA Patriot Act, (ii) the Trading with the Enemy Act, (iii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (66 Fed.
Reg. 49079), any other enabling legislation, executive order or regulations
issued pursuant or relating thereto and (iv) other applicable federal or state
laws relating to “know your customer” or anti-money laundering rules and
regulations. No action, suit or proceeding by or before any court or
Governmental Authority with respect to compliance with such anti-money
laundering laws is pending or threatened in writing against any Credit Party or
any Subsidiary of a Credit Party.

 

(c)          Each Credit Party and each Subsidiary of each Credit Party is in
compliance in all material respects with all applicable anti-corruption laws,
including the U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”) and the U.K.
Bribery Act 2010 (“Anti-Corruption Laws”). No Credit Party nor any Subsidiary of
a Credit Party, nor, to the knowledge of any Credit Party, any director,
officer, agent, employee, or other person acting on behalf of a Credit Party or
any Subsidiary of a Credit Party, has taken any action, directly or indirectly,
that would result in a violation of applicable Anti-Corruption Laws. Each Credit
Party and each Subsidiary of a Credit Party has instituted and will continue to
maintain policies and procedures designed to promote compliance with applicable
Anti-Corruption Laws.

 

section 5.        AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Facility Termination Date,
each Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 5.

 

5.1.        Financial Statements and Other Reports. Unless otherwise provided
below, Holdings will deliver to Administrative Agent and Lenders:

 

(a)          [Reserved];

 

(b)          Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of the first three Fiscal Quarters of each
Fiscal Year, the consolidated balance sheets of Parent and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of Parent and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto;

 

(c)          Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each Fiscal Year, (i) the consolidated balance
sheets of Parent and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of Parent and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon of Moss Adams, LLP or other
independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards in the United States of America;

 

 42 

 

 

(d)          Compliance Certificate. Together with each delivery of financial
statements of Parent and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

 

(e)          [Reserved];

 

(f)          Notice of Default. Promptly upon any officer of Holdings or
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Holdings or
Borrower with respect thereto; or (ii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Borrower
has taken, is taking and proposes to take with respect thereto;

 

(g)          Notice of Litigation. Promptly upon any officer of Holdings or
Borrower obtaining knowledge of (i) the institution of any Adverse Proceeding
not previously disclosed in writing by Borrower to Lenders, or (ii) any material
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii) could be reasonably expected to have a Material Adverse Effect, or seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated hereby, written
notice thereof together with such other information as may be reasonably
available to Holdings or Borrower to enable Lenders and their counsel to
evaluate such matters (it being understood that the receipt of any privileged
information in respect of such Adverse Proceeding shall be subject to the
execution by Lenders of documents required, in the reasonable opinion of the
applicable Credit Party, to protect attorney-work product and/or attorney-client
privileges);

 

(h)          ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

 

(i)           Financial Plan. As soon as practicable and in any event no later
than thirty days after the end of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Term Loan (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Parent and its Subsidiaries
for each such Fiscal Year, together with pro forma Compliance Certificates for
each such Fiscal Year and an explanation of the assumptions on which such
forecasts are based, (ii) forecasted consolidated statements of income and cash
flows of Parent and its Subsidiaries for each month of each such Fiscal Year,
and (iv) forecasts demonstrating adequate liquidity through the final maturity
date of the Term Loan, together, in each case, with an explanation of the
assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to Agents;

 

 43 

 

 

(j)           Insurance Report. As soon as practicable and in any event within
thirty days of the end of each Fiscal Year, a report in form and substance
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by Holdings and its Subsidiaries and
all material insurance coverage planned to be maintained by Holdings and its
Subsidiaries in the immediately succeeding Fiscal Year;

 

(k)          Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits, assessments and reports
with respect to environmental matters at any Real Property Facility or which
relate to the operations or any environmental liabilities or obligations of
Holdings or its Subsidiaries which, in any such case, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

 

(l)           Information Regarding Collateral. (a) Borrower will furnish to
Collateral Agent prior written notice of any change (i) in any Credit Party’s
legal name, (ii) in any Credit Party’s type of organization or (iii) in any
Credit Party’s jurisdiction of organization. Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral and for the Collateral at all
times following such change to have a valid, legal and perfected security
interest as contemplated in the Collateral Documents. Borrower also agrees
promptly to notify Collateral Agent if any material portion of the Collateral is
damaged or destroyed;

 

(m)          Annual Collateral Verification. Each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.1(c), Borrower shall deliver to Collateral Agent an
Officer’s Certificate (i) either confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, or (ii) certifying that all UCC
financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the Perfection Certificate or pursuant to clause (i) above to the
extent necessary to protect and perfect the security interests under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

 

(n)          [Reserved];

 

(o)          Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Parent or any Subsidiary of Parent to its
security holders acting in such capacity, (ii) all regular and periodic reports
and all registration statements and prospectuses, if any, filed by Parent or any
of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority, (iii)
all press releases and other statements made available generally by Parent or
any of its Subsidiaries to the public concerning material developments in the
business of Parent or any of its Subsidiaries, and (B) such other information
and data with respect to Parent or any of its Subsidiaries as from time to time
may be reasonably requested by Administrative Agent.

 

Documents required to be delivered pursuant to Section 5.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered (a)
on the date on which the Borrower posts such documents, or provides a link
thereto on its website on the Internet at the website address or (b) on the date
which such documents are filed for public availability on the Securities and
Exchange Commission’s Electronic Data Gathering and Retrieval System (EDGAR).

 

 44 

 

 

5.2.        Existence. Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.

 

5.3.        Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries). In addition, Borrower agrees
to pay to the relevant Governmental Authority or, at the option of the
Administrative Agent, timely reimburse it for the payment of, any current or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement.

 

5.4.        Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.

 

5.5.        Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) casualty insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Holdings and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, Holdings will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Lenders as an
additional insured thereunder as its interests may appear, and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of Secured Parties as the loss payee thereunder and, to the
extent available, provides for at least thirty days’ prior written notice to
Collateral Agent of any modification or cancellation of such policy.

 

 45 

 

 

5.6.        Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Agent
or any Lender to visit and inspect any of the properties of any Credit Party and
any of its respective Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested;
provided, however, in the absence of an Event of Default, such inspections,
visits and discussions shall be limited to three times per Fiscal Year.

 

5.7.        Lenders Meetings. Holdings and Borrower will, upon the request of
Administrative Agent or Required Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrower and Administrative Agent) at such time as may be agreed to by Borrower
and Administrative Agent.

 

5.8.        Compliance with Laws. Each Credit Party will comply, and shall cause
each of its Subsidiaries to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

5.9.        Environmental.

 

(a)          Environmental Disclosure. Holdings will deliver to Administrative
Agent and Lenders:

 

(i)          as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Real Property Facility
or with respect to any Environmental Claims;

 

(ii)         promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any Environmental Laws, (2) any
remedial, corrective, abatement or other response action taken by Holdings or
any other Person in response to (A) the Release or presence of any Hazardous
Materials that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, or (B) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and (3) Holdings or Borrower’s discovery of any
occurrence, event or condition on any real property adjoining or in the vicinity
of any Real Property Facility that could cause such Real Property Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;

 

(iii)        as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (2) any Release required to be reported to any Governmental Authority,
and (3) any request for information from any Governmental Authority that
suggests such agency is investigating whether Holdings or any of its
Subsidiaries may be a potentially responsible party for the Release of any
Hazardous Materials; and

 

 46 

 

 

(iv)        prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Holdings or any of its
Subsidiaries that could reasonably be expected to (A) expose Holdings or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws that could reasonably be expected to have a
Material Adverse Effect.

 

(v)         with reasonable promptness, such other documents as from time to
time may be reasonably requested by Administrative Agent related to any matters
disclosed pursuant to this Section 5.9(a).

 

(b)          Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) comply with Environmental Law and to cure any
violation of or non-compliance with Environmental Laws by such Credit Party or
its Subsidiaries that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and (ii) make an appropriate response
to any Environmental Claim against such Credit Party or any of its Subsidiaries
and discharge any obligations it may have to any Person thereunder where failure
to do so could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

5.10.      Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Holdings, Holdings shall (a) within 30 days (or such longer period
agreed by the Administrative Agent) with such Person becoming a Domestic
Subsidiary cause such Domestic Subsidiary to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Joinder Agreement, and (b) take all
such actions and execute and deliver, or cause to be executed and delivered, all
such documents, instruments, agreements, and certificates as are similar to
those described in Sections 3.1(b), 3.1(f), 3.1(g), 3.1(h), 3.1(k) (to the
extent reasonably requested by the Administrative Agent). In the event that any
Person becomes a Foreign Subsidiary of Holdings, and the ownership interests of
such Foreign Subsidiary are owned by Holdings or by any Domestic Subsidiary
thereof, Holdings shall, or shall cause such Domestic Subsidiary to, deliver,
all such documents, instruments, agreements, and certificates as are similar to
those described in Section 3.1(b), and Holdings shall take, or shall cause such
Domestic Subsidiary to take, all of the actions necessary to grant and to
perfect a First Priority Lien in favor of Collateral Agent, for the benefit of
Secured Parties, under the Pledge and Security Agreement in 65% of the ownership
interests in such Foreign Subsidiary. With respect to each such Subsidiary,
Borrower shall, concurrently with delivery of the joinder documentation
referenced above, send to Administrative Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Subsidiary of
Borrower, and (ii) all of the data required to be set forth in Schedules 4.1 and
4.2 with respect to all Subsidiaries of Borrower; provided, such written notice
shall be deemed to supplement Schedule 4.1 and 4.2 for all purposes hereof.

 

5.11.      Additional Material Real Estate Assets.

 

(a)          In the event that any Credit Party acquires a Material Real Estate
Asset after the Closing Date, within 90 days (or such longer period agreed to by
the Administrative Agent) of acquiring such Material Real Estate Asset, shall
take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates similar to those described in Section 3.1(h) and 5.11(b) with
respect to each such Material Real Estate Asset that Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Material Real Estate
Assets.

 

 47 

 

 

(b)          In order to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and perfected First Priority security interest in any
Material Real Estate Assets, the relevant Credit Party shall deliver to
Administrative Agent and Collateral Agent:

 

(i)          fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
such Material Real Estate Asset;

 

(ii)         an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which such Material Real
Estate Asset is located with respect to the enforceability of the form(s) of
Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent;

 

(iii)        (a) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to such Material Real Estate Asset
(each, a “Title Policy”), in amounts not less than the fair market value of such
Material Real Estate Asset, together with a title report issued by a title
company with respect thereto, dated not more than thirty days prior to execution
of the Mortgage and copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording any Mortgages for each Material Real Estate
Asset in the appropriate real estate records;

 

(iv)        evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent;

 

(v)         ALTA surveys of such Material Real Estate Asset, certified to
Collateral Agent and dated not more than thirty days prior to execution of the
relevant Mortgage; and

 

(vi)        reports and other information, in form, scope and substance
satisfactory to Administrative Agent, regarding environmental matters relating
to such Material Real Estate Asset, which reports shall include a Phase I report
for each Material Real Estate Asset specified by Administrative Agent.

 

(c)          In addition to the foregoing, Borrower shall, at the reasonable
request of Required Lenders, deliver, from time to time, to Administrative Agent
such appraisals as are required by law or regulation of Material Real Estate
Assets with respect to which Collateral Agent has been granted a Lien.

 

5.12.      Landlord Collateral Access Agreements. Each Credit Party shall use
commercially reasonable efforts to obtain a Landlord Collateral Access Agreement
within 60 days of the Closing Date or acquisition thereof, from the lessor of
each leased property with respect to (to the extent leased) Borrower’s
headquarters and each location where any Collateral having a fair market value
in excess of $1,000,000 is stored or where material books and records are
located, which agreement shall be reasonably satisfactory in form and substance
to Administrative Agent.

 

 48 

 

 

5.13.      Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents, including providing
Lenders with any information reasonably requested pursuant to Section 10.21. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by the Collateral.

 

5.14.      Miscellaneous Business Covenants. Unless otherwise consented to by
Agents and Required Lenders:

 

(a)          Cash Management Systems. Holdings and its Subsidiaries shall
establish and maintain cash management systems reasonably acceptable to
Administrative Agent, including, without limitation, with respect to blocked
account arrangements.

 

(b)          Communication with Accountants. Each Credit Party executing this
Agreement authorizes Administrative Agent to communicate directly with such
Credit Party’s independent certified public accountants and authorizes and shall
instruct those accountants, in each case subject to such accountants’ customary
policies and procedures, to communicate with Administrative Agent and each
Lender information relating to any Credit Party with respect to the business,
results of operations and financial condition of any Credit Party; provided
however, that Administrative Agent shall provide such Credit Party with notice
at least three (3) Business Days prior to first initiating any such
communication and such Credit Party and any of its Subsidiaries shall be given
the right to be present at or participate in such discussions and
communications.

 

5.15.      Post-Closing Matters. Borrower shall, and shall cause each of the
Credit Parties to, satisfy the requirements set forth on Schedule 5.15 on or
before the date specified for such requirement or such later date to be
determined by the Agent.

 

section 6.        NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Facility Termination Date,
such Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 6.

 

6.1.        Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)          the Obligations;

 

(b)          Indebtedness of any Guarantor Subsidiary to Borrower or to any
other Guarantor Subsidiary, or of Borrower to any Guarantor Subsidiary;
provided, (i) all such Indebtedness shall be evidenced by promissory notes and
all such notes shall be subject to a First Priority Lien pursuant to the Pledge
and Security Agreement and (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement that in any such case, is reasonably satisfactory to
Administrative Agent;

 

 49 

 

 

(c)          Subordinated Indebtedness and refinancings and extensions of any
such Subordinated Indebtedness in accordance in all respects with the
requirements in respect thereof set forth in Section 6.5(iii);

 

(d)          Indebtedness incurred by Holdings or any of its Subsidiaries
arising from agreements providing for indemnification or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
Borrower or any such Subsidiary pursuant to such agreements, in each case, in
the ordinary course of business;

 

(e)          Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;

 

(f)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;

 

(g)          guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

 

(h)          guaranties by Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of Borrower of Indebtedness of Borrower or a
Guarantor Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.1;

 

(i)           Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement, and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable, taken as a whole, to the obligor thereon or to the Lenders than
the Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (A) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced (plus any fees and expenses and including any unfunded or
available commitments), or (C) be incurred, created or assumed if any Default or
Event of Default has occurred and is continuing or would result therefrom;

 

(j)           Indebtedness in an aggregate amount not to exceed at any time
$1,000,000 with respect to (x) Capital Leases and (y) purchase money
Indebtedness (including any Indebtedness acquired in connection with a Permitted
Acquisition); provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness;

 

(k)          other Indebtedness of Holdings and its Subsidiaries in an aggregate
amount not to exceed at any time $5,000,000;

 

(l)           unsecured earn-outs, deferred purchase price payments and working
capital adjustments incurred in connection with Permitted Acquisitions, subject
in each case to the limitations set forth in Section 6.9(e);

 

 50 

 

 

(m)         indebtedness to a bank arising from the honoring by that bank of a
check, draft or other similar instrument drawn against insufficient funds in the
ordinary course of business;

 

(n)          Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(o)          Indebtedness existing under any credit card or similar cash
management program in an aggregate amount not to exceed at any time $500,000;

 

(p)          Indebtedness consisting of promissory notes issued by Holdings or
any of its Subsidiaries to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of equity interests of the Borrower or
Holdings or Parent permitted by Section 6.5; provided, such Indebtedness shall
be subordinated in right of payment to the payment in full of the Obligations
pursuant to terms reasonably satisfactory to the Administrative Agent; and

 

(q)          Indebtedness in respect of letters of credit in an aggregate
principal amount not to exceed at any time $3,000,000.

 

6.2.        Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

 

(a)          Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;

 

(b)          Liens for Taxes (i) not yet delinquent, or (ii) not required to be
paid under Section 5.3 hereof;

 

(c)          statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue, or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of thirty days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

(d)          Liens consisting of pledges or deposits incurred in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or other Indebtedness) or to secure liability to insurance carriers, so
long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof;

 

 51 

 

 

(e)          easements, rights of way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;

 

(f)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;

 

(g)          Liens solely on any cash earnest money deposits made by Holdings or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(h)          purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(i)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)          licenses of patents, trademarks and other intellectual property
rights granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary;

 

(l)           Liens described in Schedule 6.2;

 

(m)         Liens securing Capital Leases and/or purchase money Indebtedness
permitted pursuant to Section 6.1(j); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness;

 

(n)          licenses, sublicenses, leases or subleases granted to third parties
in the ordinary course of business not interfering with the ordinary conduct of
the business of the Credit Parties or any of their Subsidiaries in the ordinary
course of business;

 

(o)          Liens securing cash collateral for letters of credit permitted by
Section 6.1(d) or (q); and

 

(p)          additional Liens on property of the Credit Parties or any of their
Subsidiaries not otherwise permitted by this Section 6.2 that secure obligations
up to an aggregate amount of $1,000,000 for all such Liens at any time.

 

6.3.        [Reserved].

 

6.4.        No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale and (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

 

 52 

 

 

6.5.        Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Payment
except that the Credit Parties may (i) make Restricted Payments to Holdings (and
Holdings may make Restricted Payments to Parent) in an aggregate amount not to
exceed $500,000 in any trailing twelve month period, to the extent necessary to
permit Holdings or the Parent to pay general administrative costs and expenses,
(ii) make Restricted Payments to Holdings (and Holdings may make Restricted
Payments to Parent) to the extent necessary to permit Holdings (and, to the
extent applicable, Parent) to discharge the consolidated tax liabilities of
Parent and its Subsidiaries (solely to the extent such taxes are imposed with
respect to the income or activities of Borrower and its Subsidiaries), (iii) pay
amounts permitted by the subordination terms (including, without limitation, the
prepayment restrictions set forth in Section 2.7 of the Parent Convertible Notes
Credit Agreement) applicable to Subordinated Indebtedness permitted hereunder
and refinancings and extensions of any such Subordinated Indebtedness if the
terms and conditions thereof are not less favorable, taken as a whole, to the
obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended (it being understood that the subordination terms of any such
refinanced or extended Subordinated Indebtedness shall be on substantially
identical terms as the Indebtedness so refinanced or otherwise reasonably
satisfactory to the Administrative Agent), and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended, in each case, so long as any such Credit Party applies the amount of
any such Restricted Payment for such purpose; provided, any such refinanced or
extended Subordinated Indebtedness shall not (x) include Indebtedness of any
obligor that was not an obligor with respect to the Subordinated Indebtedness
being refinanced or extended, (y) exceed in principal amount the Subordinated
Indebtedness being refinanced or extended (plus any fees, premiums and expenses
and including any unfunded or available commitments) or (z) be incurred, created
or assumed if any Default or Event of Default has occurred and is continuing or
would result therefrom, (iv) make Restricted Payments solely in the form of
Capital Stock, (v) make Restricted Payments to other Credit Parties and (vi) so
long as no Default or Event of Default shall have occurred and be continuing or
shall immediately be caused thereby, Restricted Payments to Holdings, and, if
applicable (but without duplication), Holdings may make Restricted Payments to
Parent, the proceeds of which shall be used solely to purchase or redeem from
current or former employees, members of the board of directors, managers,
consultants (or their respective estates, spouses or former spouses) of Parent
or Holdings, on account of the death, termination, resignation or other
voluntary or involuntary cessation of such person’s employment or directorship,
shares of such Parent’s or Holdings’ equity interests or options or warrants to
acquire such equity interests in an aggregate amount for all such payments not
to exceed $1,000,000 in any Fiscal Year (with unused amounts in any Fiscal Year
being carried over to succeeding Fiscal Years subject to a maximum of $2,500,000
in any Fiscal Year).

 

6.6.        Restrictions on Subsidiary Distributions. Except as provided herein,
no Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer any of its
property or assets to Borrower or any other Subsidiary of Borrower other than
restrictions (i) in agreements evidencing purchase money Indebtedness permitted
by Section 6.1(j) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, and (iii) that are
or were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement.

 

 53 

 

 

6.7.        Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except:

 

(a)          Investments in Cash and Cash Equivalents;

 

(b)          equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date among the Borrower and/or one or
more Subsidiaries that are Credit Parties;

 

(c)          Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors, and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of Holdings and its Subsidiaries;

 

(d)          intercompany loans to the extent permitted under Section 6.1(b);

 

(e)           loans and advances to employees of Holdings and its Subsidiaries
(i) made in the ordinary course of business and described on Schedule 6.7, and
(ii) any refinancings of such loans after the Closing Date in an aggregate
amount not to exceed $100,000 in any Fiscal Year;

 

(f)           Investments made in connection with Permitted Acquisitions
permitted pursuant to Section 6.9;

 

(g)          Investments described in Schedule 6.7;

 

(h)          Investments of a Person (in each case, which is an Investment
permitted by this Section 6.7) that is (i) acquired and becomes a Subsidiary or
(ii) merged or amalgamated or consolidated into any Subsidiary, in each case, in
connection with a Permitted Acquisition after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such Permitted Acquisition, merger, amalgamation or consolidation and were in
existence on the date of such Permitted Acquisition, merger, amalgamation or
consolidation; and

 

(i)           other Investments in an aggregate amount not to exceed at any time
$2,500,000.

 

6.8.        OFAC; USA Patriot Act; Anti-Corruption Laws. No Credit Party shall,
and no Credit Party shall permit any of its Subsidiaries to fail to comply with
the laws, regulations and executive orders referred to in Section 4.28. No
Credit Party nor any Subsidiary of a Credit Party, nor any director, officer,
agent, employee, or other person acting on behalf of a Credit Party or any
Subsidiary of a Credit Party, will use the proceeds of the Term Loan, directly
or indirectly, for any payments to any Person, including any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, or otherwise
take any action, directly or indirectly, that would result in a violation of any
Anti-Corruption Laws. Furthermore, the Credit Parties will not, directly or
indirectly, use the proceeds of the transaction, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, Affiliate, joint
venture partner or other Person, to fund any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person participating in the transaction of any Sanctions.

 

 54 

 

 

6.9.        Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, consummate any
transaction of merger or consolidation, consummate a Division/Series
Transaction, or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and capital expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

 

(a)          any Subsidiary of Holdings may be merged with or into Borrower or
any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor Subsidiary; provided, in the case of
such a merger, Borrower or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;

 

(b)          sales or other dispositions of assets that do not constitute Asset
Sales;

 

(c)          Asset Sales, the proceeds of which, when aggregated with the
proceeds of all other Asset Sales made within the trailing twelve month period,
are less than $1,000,000; provided (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower (or similar
governing body)), (2) no less than 75% thereof shall be paid in Cash, and (3)
the Net Asset Sale Proceeds thereof shall be applied as required by Section
2.9(a);

 

(d)          disposals of obsolete, surplus or worn out property;

 

(e)          Permitted Acquisitions; provided, that the aggregate consideration
paid as purchase price consideration (including, without limitation, Cash
consideration, unsecured earnouts (valued at the time of the making of such
Investment in accordance with GAAP) and deferred purchase price payments) does
not exceed $10,000,000 in the aggregate from the Closing Date to the date of
determination;

 

(f)           Investments made in accordance with Section 6.7;

 

(g)          dispositions of inventory or equipment in the ordinary course of
business;

 

(h)          dispositions of Cash Equivalents;

 

(i)           dispositions of accounts receivable in the ordinary course of
business (including any discount and/or forgiveness thereof) or, in the case of
accounts receivable in default, in connection with the collection or compromise
thereof and, in any event, not involving any securitization thereof;

 

(j)            leases, subleases, licenses or sublicenses, in each case, in the
ordinary course of business and which do not materially interfere with the
business of the Credit Parties; and

 

(k)          (i) any termination of any lease in the ordinary course of
business, (ii) any expiration of any option agreement in respect of real or
personal property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims in
the ordinary course of business, in each case, which do not materially interfere
with the business of the Credit Parties.

 

 55 

 

 

provided, that, upon not less than ten (10) Business Days prior written notice
to Administrative Agent, any Subsidiary of Borrower may enter into a
Division/Series Transaction so long as (x) no Default or Event of Default has
occurred and is continuing or would arise therefrom, (y) immediately after
giving effect to such Division/Series Transaction, both (or all) the surviving
Persons (and all series thereof) and any newly resulting Person (and all series
thereof) remain or become, as applicable, Guarantors hereunder (to the extent
the applicable Subsidiary entering into such Division/Series Transaction was
originally a Guarantor), any resulting Person (and all series thereof) complies
with the requirements of Section 5.10 and Section 5.13, if applicable, (for the
avoidance of doubt, at the time of such Division/Series Transaction, without
giving effect to any grace periods provided therein) and, after giving effect to
any actions taken under Section 5.10 and Section 5.13, if applicable, both the
surviving Person (and all series thereof) and any resulting Person (and all
series thereof) are in compliance with the requirements of the Collateral
Documents and (z) if any such Division/Series Transaction is consummated, each
division or series of a Person created thereby shall be subject to all of the
terms and provisions of this Agreement and the other Credit Documents, and the
Liens in favor of Collateral Agent, as fully as if such Person was subject
hereto and thereto prior to giving effect to such Division/Series Transaction
(and the Credit Parties shall be required to ensure such division or series
complies with all terms and provisions of this Agreement and the other Credit
Documents as fully as if such division or series was a Subsidiary of a Credit
Party), and, upon the request of the Administrative Agent, the applicable
Person, division and series shall reaffirm the foregoing in writing in form and
substance reasonably acceptable to Administrative Agent.

 

6.10.      Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

 

6.11.      Sales and Lease-Backs. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease.

 

6.12.      Transactions with Affiliates. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of Holdings;
provided, however, that the Credit Parties and their Subsidiaries may enter into
or permit to exist any such transaction if the terms of such transaction are not
less favorable to Holdings or that Subsidiary, as the case may be, than those
that might be obtained at the time from a Person who is not such a holder or
Affiliate; further, provided, that the foregoing restrictions shall not apply to
(a) any transaction between Borrower and any Guarantor Subsidiary; (b)
reasonable and customary fees and indemnitees paid to members of the board of
directors (or similar governing body) of Holdings and its Subsidiaries; (c)
compensation arrangements for officers and other employees of Holdings and its
Subsidiaries entered into in the ordinary course of business; (d) transactions
described in Schedule 6.12 and amendments thereof which are not materially
adverse to the Lenders; (e) Indebtedness permitted by Sections 6.1(b), (h) and
(p), Restricted Payments permitted by Section 6.5 and Investments permitted by
Sections 6.7(b), (d), (e) and (h); (f) consummation of the Transactions; and (g)
for the avoidance of doubt, fees, expenses, indemnity and expense reimbursement
payable to Jefferies LLC and its Affiliates in connection with the Transactions,
including pursuant to the Engagement Letters dated as of May 15, 2018 and
October 10, 2018 between the Parent and Jefferies LLC. Borrower shall disclose
in writing each material transaction with any Affiliate of Holdings or of any
such holder to Administrative Agent; provided, however, the Borrower shall not
be required to disclose in writing any transaction permitted by clauses (a),
(b), (c), (f) and (g) above.

 

 56 

 

 

6.13.      Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date or any business reasonably related thereto and (ii) such other lines of
business as may be consented to by the Administrative Agent and Required
Lenders.

 

6.14.      Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under the Related
Agreements; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to Section
6.2; (c) engage in any business or activity or own any assets other than (i)
holding 100% of the Capital Stock of Borrower; (ii) performing its obligations
and activities incidental thereto under applicable laws and regulations, the
Credit Documents, and to the extent not inconsistent therewith, the Related
Agreements; (iii) making Restricted Payments and Investments and other actions
to the extent permitted by this Agreement; (iv) the execution and delivery or,
and the performance of rights and obligations under, any guarantees of leases or
insurance obligations or other guarantees (including in connection with workers
compensation insurance or self-insurance), in each case, to the extent permitted
hereunder; (v) providing indemnification to officers and directors in the
ordinary course of business and (vi) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower and its Subsidiaries; (d) consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person;
(e) sell or otherwise dispose of any Capital Stock of any of its Subsidiaries;
(f) create or acquire any Subsidiary or make or own any Investment in any Person
other than Borrower; or (g) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons.

 

6.15.      [Reserved].

 

6.16.      Amendments or Waivers with Respect to Subordinated Indebtedness. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, increase the principal amount thereof, change (to earlier dates)
any dates upon which payments of principal or interest are due thereon, change
any event of default or condition to an event of default with respect thereto
(other than to eliminate any such event of default or increase any grace period
related thereto), change the redemption, prepayment or defeasance provisions
thereof, change the subordination provisions of such Subordinated Indebtedness
(or of any guaranty thereof), or if the effect of such amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligor thereunder or to confer any additional rights on
the holders of such Subordinated Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to any Credit Party or
Lenders.

 

6.17.      Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.

 

 57 

 

 

6.18.      Deposit Accounts and Other Accounts. No Credit Party shall establish
or maintain a deposit, securities, commodity or similar account that is not
subject to a Control Agreement and no Credit Party will deposit proceeds in a
deposit account which is not subject to a Control Agreement, in each case, other
than (a) any payroll account so long as such payroll account is a zero balance
account or is funded no earlier than the Business Day immediately prior to the
date of any payroll disbursements and in an amount not exceeding the same, (b)
petty cash accounts and amounts on deposit which do not exceed $200,000 in the
aggregate at any one time, (c) withholding and other tax, employee benefit plan,
client custodial, escrow and fiduciary accounts, (d) accounts subject to Liens
in accordance with Section 6.2(o) and (e) accounts with IberiaBank serving as
cash collateral for the Credit Parties’ purchasing card program (such excluded
accounts, “Excluded Accounts”) as of and after the Closing Date; provided, it is
agreed and understood that the Credit Parties shall have until the date that is
sixty (60) days following the Closing Date or the closing date of any Permitted
Acquisition, as applicable (or such later date as may be agreed to by
Administrative Agent in its sole discretion) to comply with the provisions of
this Section 6.18 with regard to any such accounts (other than Excluded
Accounts) of the Credit Parties existing on the Closing Date or acquired in
connection with any Permitted Acquisition.

 

6.19.      Amendments to Organizational Agreements and Material Contracts. No
Credit Party shall (a) amend or permit any amendments to any Credit Party’s
Organizational Documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any Material Contract if such amendment, termination,
or waiver would be materially adverse to Administrative Agent or the Lenders.

 

6.20.      Prepayments of Subordinated Indebtedness. No Credit Party shall, nor
shall it permit any of its Affiliates to, directly or indirectly, purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Subordinated Indebtedness prior to its
scheduled maturity, other than Restricted Payments permitted pursuant to Section
6.5(iii).

 

6.21.      Minimum Liquidity Covenant. Borrower shall not permit Consolidated
Liquidity to be less than $15,000,000 as of the last day of each Fiscal Quarter
ending prior to the Term Loan Maturity Date.

 

section 7.      GUARANTY

 

7.1.        Guaranty of the Obligations. Subject to the provisions of Section
7.2, Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty to Administrative Agent for the ratable benefit of the Beneficiaries
the due and punctual payment in full of all Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

7.2.        Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

 

 58 

 

 

7.3.        Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

7.4.        Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a)          this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)          Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

 

(c)          the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

 

(d)          payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

 59 

 

 

(e)          any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Interest Rate Agreement and Currency Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or Interest Rate Agreements and Currency Agreements; and

 

(f)           this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Interest Rate Agreement or Currency Agreement, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Interest Rate Agreements or Currency
Agreements or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document, such
Interest Rate Agreement or Currency Agreement or any agreement relating to such
other guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Interest Rate Agreements or Currency Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

 60 

 

 

7.5.        Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to gross negligence, willful misconduct or bad faith; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Interest Rate Agreements or Currency Agreements or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

7.6.        Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Facility Termination Date, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Facility Termination Date, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by Section
7.2. Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
prior to the Facility Termination Date, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

 61 

 

 

7.7.        Subordination of Other Obligations. Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 

7.8.        Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until the Facility Termination Date. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

 

7.9.        Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

7.10.      Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Interest Rate Agreements or
Currency Agreements may be entered into from time to time, in each case without
notice to or authorization from any Guarantor regardless of the financial or
other condition of Borrower at the time of any such grant or continuation or at
the time such Interest Rate Agreement or Currency Agreement is entered into, as
the case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Interest Rate Agreements and Currency Agreements, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

 

7.11.      Bankruptcy, etc.

 

(a)          So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Required Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantor or by any defense
which Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

 62 

 

 

(b)          Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

 

(c)          In the event that all or any portion of the Guaranteed Obligations
are paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

7.12.      Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

section 8.      EVENTS OF DEFAULT

 

8.1.       Events of Default. If any one or more of the following conditions or
events shall occur (each an “Event of Default”):

 

(a)          Failure to Make Payments When Due. Failure by Borrower to pay (i)
the principal of and premium, if any, on the Term Loan whether at stated
maturity, by acceleration or otherwise; (ii) when due any installment of
principal of the Term Loan, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (iii) within three (3) Business Days after the same
shall become due, any interest on the Term Loan or any fee or any other amount
due hereunder.

 

(b)          Default in Other Agreements. (i) Failure of any Credit Party or any
of their respective Subsidiaries to pay when due any principal of or interest on
or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.1(a)) in an individual
principal amount of $1,500,000 or more or with an aggregate principal amount of
$3,500,000 or more, in each case beyond any applicable grace or cure period, if
any, provided therefor; or (ii) breach or default by any Credit Party or any of
their respective Subsidiaries with respect to any other material term of (1) one
or more items of Indebtedness in the individual or aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
any applicable grace or cure period, if any, provided therefor, if the effect of
such breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

 

 63 

 

 

(c)          Breach of Certain Covenants. Failure of any Credit Party to perform
or comply with any term or condition contained in Section 2.3, Section 5.1(b),
(c), (d), (f) or (i), Section 5.2, Section 5.5, Section 5.6, Section 5.7,
Section 5.10, Section 5.11, Section 5.15 or Section 6; or

 

(d)          Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

(e)          Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default, or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or

 

(f)           Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Parent or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Parent or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Parent or any of its Subsidiaries, or over all or a substantial part
of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Parent or any of its Subsidiaries for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Parent or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, bonded or discharged; or

 

(g)          Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Parent or any of its Subsidiaries shall make any assignment for the
benefit of creditors; or (ii) Parent or any of its Subsidiaries shall be unable,
or shall fail generally, or shall admit in writing its inability, to pay its
debts as such debts become due; or the board of directors (or similar governing
body) of Parent or any of its Subsidiaries (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or

 

(h)          Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $1,500,000 or (ii) in the aggregate at any time an amount in excess of
$3,500,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has not denied coverage)
shall be entered or filed against Holdings or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

 

 64 

 

 

(i)           Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty days; or

 

(j)           Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 430(k) of the Internal Revenue Code or under Section 303(k) of ERISA; or

 

(k)          Change of Control. A Change of Control shall occur; or

 

(l)           Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party;

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Required Lenders, upon
notice to Borrower by Administrative Agent, (A) the Commitments, if any, of each
Lender having such Commitments shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Term Loan, and (II) all other Obligations; and (C)
Administrative Agent may cause Collateral Agent to enforce any and all Liens and
security interests created pursuant to Collateral Documents.

 

section 9.      AGENTS

 

9.1.        Appointment of Agents. Luxor Capital is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Luxor Capital, in such capacity, to
act as its agent in accordance with the terms hereof and the other Credit
Documents. Agent hereby agrees to act upon the express conditions contained
herein and the other Credit Documents, as applicable. The provisions of this
Section 9 are solely for the benefit of Agents and Lenders and no Credit Party
shall have any rights as a third party beneficiary of any of the provisions
thereof. In performing its functions and duties hereunder, each Agent shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Holdings or any of its Subsidiaries.

 

 65 

 

 

9.2.        Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 

9.3.        General Immunity.

 

(a)          No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Term Loan or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Term Loan or the component amounts
thereof.

 

(b)          Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by or resulting from such Agent’s bad faith, gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. Each Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action) in connection herewith or any of the other Credit Documents or from
the exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Required Lenders (or such other Lenders as may be required
to give such instructions under Section 10.5) and, upon receipt of such
instructions from Required Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing, (i)
each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Holdings and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

 

 66 

 

 

9.4.        Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Term Loan, each Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as if it were not performing the duties and functions delegated to it hereunder,
and the term “Lender” shall, unless the context clearly otherwise indicates,
include each Agent in its individual capacity. Any Agent and its Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with Holdings
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Borrower for services
in connection herewith and otherwise without having to account for the same to
Lenders.

 

9.5.        Lenders’ Representations, Warranties and Acknowledgment.

 

(a)          Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Term Loan or at any time or times thereafter, and no
Agent shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

(b)          Each Lender, by delivering its signature page to this Agreement on
the Closing Date, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by any Agent, Required Lenders or Lenders, as applicable on the Closing
Date.

 

(c)          Each Lender (i) represents and warrants that as of the Closing Date
neither such Lender nor its Affiliates or Related Funds owns or controls, or
owns or controls any Person owning or controlling, any trade debt or
Indebtedness of any Credit Party other than the Obligations or any Capital Stock
of any Credit Party and (ii) covenants and agrees that from and after the
Closing Date neither such Lender nor its Affiliates and Related Funds shall
purchase any trade debt or Indebtedness of any Credit Party other than the
Obligations or Capital Stock described in clause (i) above without the prior
written consent of the Administrative Agent.

 

9.6.        Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents of each
Agent (each, an “Indemnitee Agent Party”), to the extent that such Indemnitee
Agent Party shall not have been reimbursed by any Credit Party, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s bad
faith, gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order. If any indemnity
furnished to any Indemnitee Agent Party for any purpose shall, in the opinion of
such Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

 

 67 

 

 

9.7.        Successor Administrative Agent and Collateral Agent.

 

(a)          Administrative Agent and Collateral Agent may resign at any time by
giving thirty days’ prior written notice thereof to Lenders and Borrower. Upon
any such notice of resignation, Required Lenders shall have the right, upon 15
days’ prior written consent of the Borrower (such consent not to be
(a) unreasonably withheld, conditioned or delayed or (b) required if an Event of
Default has occurred and is continuing), to appoint a successor Administrative
Agent and Collateral Agent. Upon the acceptance of any appointment as
Administrative Agent and Collateral Agent hereunder by a successor
Administrative Agent and Collateral Agent, that successor Administrative Agent
and Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
Collateral Agent and the retiring Administrative Agent and Collateral Agent
shall promptly (i) transfer to such successor Administrative Agent and
Collateral Agent all sums, Securities and other items of Collateral held under
the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent and Collateral Agent under the Credit Documents,
and (ii) execute and deliver to such successor Administrative Agent and
Collateral Agent such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent and Collateral Agent of the security
interests created under the Collateral Documents, whereupon such retiring
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s and
Collateral Agent’s resignation hereunder as Administrative Agent and Collateral
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent and
Collateral Agent hereunder.

 

(b)          Notwithstanding anything herein to the contrary, Administrative
Agent and Collateral Agent may assign their rights and duties as Administrative
Agent and Collateral Agent hereunder to an Affiliate of Luxor without the prior
written consent of, or prior written notice to, Borrower or the Lenders;
provided that Borrower and the Lenders may deem and treat such assigning
Administrative Agent and Collateral Agent as the Administrative Agent and
Collateral Agent for all purposes hereof, unless and until such assigning
Administrative Agent or Collateral Agent, as the case may be, provides written
notice to Borrower and the Lenders of such assignment. Upon such assignment such
Affiliate shall succeed to and become vested with all rights, powers, privileges
and duties as Administrative Agent and Collateral Agent hereunder and under the
other Credit Documents.

 

9.8.        Collateral Documents and Guaranty.

 

(a)          Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Lenders, to be the agent for and representative
of Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents.

 

(b)          Release of Collateral or Guarantors. Each Secured Party hereby
consents to the release and hereby directs the Administrative Agent and
Collateral Agent, as applicable, to release (or, in the case of clause (b)(ii)
below, release or subordinate) the following:

 

 68 

 

 

(i)          any Subsidiary of Borrower from its guaranty of any Obligation if
all of the Capital Stock of such Subsidiary owned by any Credit Party is sold or
transferred in a transaction permitted under the Credit Documents (including
pursuant to a waiver or consent), to the extent that, after giving effect to
such transaction, such Subsidiary would not be required to guaranty any
Obligations pursuant to Section 5.10; and

 

(ii)         any Lien held by Collateral Agent for the benefit of the Secured
Parties against (x) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Credit Party in a transaction permitted by the Credit
Documents (including pursuant to a valid waiver or consent), to the extent all
Liens required to be granted in such Collateral pursuant to Section 5.10,
Section 5.11 or Section 5.13 after giving effect to such transaction have been
granted, (y) any property or asset subject to a Lien permitted hereunder in
reliance upon Section 6.2(m) and (z) all of the Collateral and all Credit
Parties, upon (A) the occurrence of the Facility Termination Date and (B) to the
extent requested by an Agent, receipt by such Agent and the Secured Parties of
liability releases from the Credit Parties each in form and substance reasonably
acceptable to the Administrative Agent.

 

(c)          Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent and each Lender hereby agree
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by Collateral Agent at such sale.

 

9.9.        Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan, the Commitments or this Agreement,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan, the Commitments and this Agreement,

 

 69 

 

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loan, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Term Loan, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loan, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender.

 

(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Term Loan, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto).

 

section 10.    MISCELLANEOUS

 

10.1.      Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party,
Collateral Agent or Administrative Agent, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, emailed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or email, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent. Any notice given by email shall be considered received on the next
Business Day following the day transmitter sends any such notice; provided that
any such notice shall not be considered received to the extent the transmitter
receives any confirmation that the email was not delivered to or received by the
recipient.

 

 70 

 

 

10.2.      Expenses. The Borrower shall pay (a) all reasonable and documented
out of pocket expenses incurred by the Agents and their Affiliates (including
the reasonable and documented fees, out-of-pocket charges and disbursements of
one primary outside legal counsel for the Agents and, if necessary or
appropriate, one local counsel in each relevant jurisdiction and one regulatory
counsel if reasonably required), in connection with the syndication of the Term
Loans and Commitments, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents (including,
without limitation, the reasonable out-of-pocket costs and expenses of the
Agents’ and their Affiliates’ due diligence investigation), or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (b) all
out of pocket expenses incurred by the Agents or any Lender (including the fees,
charges and disbursements of one primary outside counsel for the Agents, one
primary outside counsel to the Lenders (and, in the case of a conflict of
interest, additional counsels, as appropriate) and if necessary or appropriate,
of any special counsel and one local counsel in each relevant jurisdiction (and
in the case of a conflict of interest, additional counsels as appropriate) and
one regulatory counsel if reasonably required) in connection with the
enforcement, collection or protection of their rights (A) in connection with
this Agreement and the other Credit Documents, including their rights under this
Section, or (B) in connection with the Term Loans issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans. Notwithstanding the foregoing, all
expenses incurred by the Agents and their Affiliates in connection with the
Transactions shall only be reimbursable by the Borrower up to the cap set forth
in respect thereof as set forth in the Commitment Letter.

 

10.3.      Indemnity.

 

(a)          In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender, their Affiliates and
their respective officers, partners, directors, trustees, employees and agents
of each Agent and each Lender (each, an “Indemnitee”), from and against any and
all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH INDEMNITEE; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from (i) the bad faith, gross negligence,
willful misconduct or material breach of this Agreement by any Indemnitee, as
determined by a court of competent jurisdiction in a final, non-appealable
order, of that Indemnitee or (ii) disputes solely among Indemnitees not
involving any act or omission of any Credit Party or any of their respective
Subsidiaries (other than a dispute against any Agent in their capacities as
such). To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, the applicable Credit
Party shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them. This Section 10.3(a) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, or other liabilities arising from any non-Tax claim.

 

(b)          To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against Lenders, Agents
and their respective Affiliates, directors, employees, attorneys or agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the Term Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and Holdings and Borrower hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

 71 

 

 

10.4.      Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its respective Affiliates each of is hereby authorized by each Credit Party at
any time or from time to time subject to the consent of Administrative Agent
(such consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set-off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts (in whatever currency)) and any other Indebtedness at any time held or
owing by such Lender to or for the credit or the account of any Credit Party (in
whatever currency) against and on account of the obligations and liabilities of
any Credit Party to such Lender, the participations under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto and participations with any other Credit Document, irrespective
of whether or not (a) such Lender shall have made any demand hereunder, (b) the
principal of or the interest on the Term Loan or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured or
(c) such obligation or liability is owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligation or such
Indebtedness.

 

10.5.      Amendments and Waivers.

 

(a)          Required Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Administrative Agent
and the Required Lenders.

 

(b)          Affected Lenders’ Consent. Without the written consent of each
Lender that would be affected thereby, no amendment, modification, termination,
or consent shall be effective if the effect thereof would:

 

(i)          extend the scheduled final maturity of the Term Loan or any Note;

 

(ii)         waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)        reduce the rate of interest on the Term Loan (other than any waiver
of any increase in the interest rate applicable to the Term Loan pursuant to
Section 2.6) or any fee payable hereunder;

 

(iv)        extend the time for payment of any such interest or fees;

 

(v)         reduce the principal amount of the Term Loan;

 

(vi)        amend, modify, terminate or waive any provision of this Section
10.5(b) or Section 10.5(c);

 

(vii)       amend the definition of “Required Lenders” or “Pro Rata Share”;
provided, with the consent of Administrative Agent and the Required Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments and the Term Loan are included on the
Closing Date;

 

(viii)      release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

 

 72 

 

 

(ix)         consent to the assignment or transfer by any Credit Party of any of
its rights and obligations under any Credit Document.

 

(c)          Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.

 

(d)          Corrections; Liens. Notwithstanding anything to the contrary
contained in this Section 10.5, Agent and Borrower may amend or modify this
Agreement and any other Credit Document to (i) cure any ambiguity, omission,
defect or inconsistency therein and (ii) grant a new Lien for the benefit of the
Secured Parties, extend an existing Lien over additional Property for the
benefit of the Secured Parties or join additional Persons as Credit Parties.

 

(e)          Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

10.6.      Successors and Assigns; Participations.

 

(a)          Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, Indemnitee Agent Parties under
Section 9.6, Indemnitees under Section 10.3, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          Register. Borrower, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Term Loan listed therein for all purposes
hereof, and no assignment or transfer of any such Commitment or Term Loan shall
be effective, in each case, unless and until an Assignment Agreement effecting
the assignment or transfer thereof shall have been delivered to and accepted by
Administrative Agent and recorded in the Register as provided in Section
10.6(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Term Loan shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Term Loan.

 

(c)          Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Term Loan owing to it or other Obligations (provided, however,
that each such assignment shall be of a uniform, and not varying, percentage of
all rights and obligations under and in respect of the Term Loan and any related
Commitments):

 

 73 

 

 

(i)          to any Person meeting the criteria of clause (a) of the definition
of the term “Eligible Assignee” upon the giving of notice to Administrative
Agent and the Borrower; and

 

(ii)         to any Person meeting the criteria of clause (b) or clause (c) of
the definition of the term “Eligible Assignee” with the consent of
Administrative Agent; provided, each such assignment pursuant to this Section
10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000 (or such
lesser amount as may be agreed to by Borrower and Administrative Agent or as
shall constitute the aggregate amount of the Term Loan of the assigning Lender)
with respect to the assignment of the Term Loan; provided, further, that the
consent of Borrower (such consent not to be unreasonably withheld, conditioned
or delayed) shall be required for any assignment pursuant to this
Section 10.6(c)(ii) unless an Event of Default shall have occurred and be
continuing at the time of any such assignment; provided, further, that Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Administrative Agent within ten (10) Business Days
after having received notice thereof.

 

(d)          Mechanics. The assigning Lender and the assignee thereof shall
execute and deliver to Administrative Agent an Assignment Agreement, together
with such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to Section 2.14(c) or 2.14(d).

 

(e)          Notice of Assignment. Upon its receipt and acceptance of a duly
executed and completed Assignment Agreement, any forms, certificates or other
evidence required by this Agreement in connection therewith, Administrative
Agent shall record the information contained in such Assignment Agreement in the
Register, shall give prompt notice thereof to Borrower and shall maintain a copy
of such Assignment Agreement.

 

(f)          Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Closing Date or
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Term Loan, as the case may be; (iii) it will make or
invest in, as the case may be, its Commitments or Term Loan for its own account
in the ordinary course of its business and without a view to distribution of
such Commitments or Term Loan within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.6, the disposition of Term Loan or any
interests therein shall at all times remain within its exclusive control); and
(iv) such Lender does not own or control, or own or control any Person owning or
controlling, any trade debt or Indebtedness of any Credit Party other than the
Obligations or any Capital Stock of any Credit Party.

 

(g)          Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Borrower shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Term Loan of the assignee and/or
the assigning Lender.

 

 74 

 

 

(h)          Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Term Loan or in any other Obligation. The holder of any such participation,
other than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would (i)
extend the final scheduled maturity of the Term Loan or Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Term Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Term Loan hereunder
in which such participant is participating. Borrower agrees that each
participant shall be entitled to the benefits of Sections 2.13 and 2.14 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (c) of this Section; provided, (i) a participant shall not be
entitled to receive any greater payment under Section 2.13 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with Borrower’s prior written consent, and (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless Borrower is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Borrower, to comply with Section 2.14 as though it were a Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Term Loans under the Credit Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans or its other obligations under any Credit Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan or other obligation is in “registered form” within
the meaning under Treas. Reg. Section 5f.103-1(c). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

 75 

 

 

(i)          Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign, pledge and/or
grant a security interest in, all or any portion of its share of the Term Loan,
the other Obligations owed by or to such Lender, and its Notes, if any, to
secure obligations of such Lender including, without limitation, any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided, no Lender, as between Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

 

10.7.      Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8.      Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.13, 2.14, 10.2, 10.3,
10.4, and 10.10 and the agreements of Lenders set forth in Sections 2.12, 9.3(b)
and 9.6 shall survive the payment of the Term Loan and the termination hereof.

 

10.9.      No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Interest Rate Agreements and
Currency Agreements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

10.10.    Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

10.11.    Severability. In case any provision in or obligation hereunder or any
Note or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

 76 

 

 

10.12.    Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Note or otherwise with
respect to the Obligations without first obtaining the prior written consent of
Agent or Required Lenders (as applicable), it being the intent of Lenders that
any such action to protect or enforce rights under this Agreement and any Note
or otherwise with respect to the Obligations shall be taken in concert and at
the direction or with the consent of Agent or Required Lenders (as applicable).

 

10.13.    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

10.14.    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10.15.    CONSENT TO JURISDICTION. (A) ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO ANY CREDIT DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF
THE UNITED STATES OF AMERICA SITTING IN THE SOUTHERN DISTRICT OF NEW YORK AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER AND EACH OTHER CREDIT
PARTY EXECUTING THIS AGREEMENT HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF AGENT
TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER
JURISDICTION TO THE EXTENT AGENT DETERMINES THAT SUCH ACTION IS NECESSARY OR
APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE CREDIT DOCUMENTS. THE
PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN ANY OTHER CREDIT DOCUMENT, EACH
OTHER CREDIT PARTY) HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

 

(B)         EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY
AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND OTHER SERVICE OF
PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN THE UNITED STATES WITH RESPECT TO OR OTHERWISE ARISING OUT
OF OR IN CONNECTION WITH ANY CREDIT DOCUMENT BY ANY MEANS PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF (BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF BORROWER SPECIFIED HEREIN
(AND SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED
THEREIN). EACH CREDIT PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW

 

 77 

 

 

(C)         NOTHING CONTAINED IN THIS SECTION 10.15 SHALL AFFECT THE RIGHT OF
AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

 

10.16.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

 78 

 

 

10.17.    Confidentiality. Each Lender shall maintain the confidentiality of all
Confidential Information in accordance with such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by Borrower that, in any event, a Lender may make (i) disclosures of such
Confidential Information to Affiliates of such Lender and to their agents and
advisors (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such Confidential Information in connection with
disclosures otherwise made in accordance with this Section 10.17; provided that
such persons are advised of and agreed to be bound by this Section 10.17) on a
“need to know” basis solely in connection with the transactions contemplated
hereby and who are informed of the confidential nature of such Confidential
Information and are or have been advised of the obligation to keep such
Confidential Information confidential, (ii) disclosures of such Confidential
Information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of the Term Loan or any participations
therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) in Interest Rate Agreements and Currency
Agreements (provided, such counterparties and advisors are advised of and agree
to be bound by the provisions of this Section 10.17), (iii) disclosure to any
rating agency when required by it, provided that, prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
Confidential Information relating to the Credit Parties received by it from any
of the Agents or any Lender, (iv) disclosure to any Lender’s financing sources,
provided that prior to any disclosure, such financing source is informed of the
confidential nature of the Confidential Information and agrees to be bound by
this Section 10.17, and (v) disclosures required or requested by any
Governmental Authority or representative thereof or by the NAIC or pursuant to
legal or judicial process or other legal proceeding; provided, unless
specifically prohibited by applicable law or court order, each Lender shall make
reasonable efforts to notify Borrower of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such Governmental Authority) for disclosure of any such
Confidential Information prior to disclosure of such Confidential Information.
For purposes of this Section 10.17, “Confidential Information” means all
information regarding Holdings, Borrower and its Subsidiaries and their
respective businesses other than any such information that is publicly available
to any Lender on a non-confidential basis prior to disclosure by Holdings,
Borrower or any of its Subsidiaries. Notwithstanding anything to the contrary
set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons, without
limitations of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws. For this purpose, “tax structure” means any
facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.
Notwithstanding the foregoing, on or after the Closing Date, Administrative
Agent may, at its own expense issue news releases and publish “tombstone”
advertisements and other announcements relating to this transaction in
newspapers, trade journals and other appropriate media (which may include use of
logos of one or more of the Credit Parties)(collectively, “Trade
Announcements”). No Credit Party shall issue any Trade Announcement except (i)
disclosures required by applicable law, regulation, legal process or the rules
of the Securities and Exchange Commission or (ii) with the prior approval of
Administrative Agent, which such approval shall not be unreasonably withheld,
conditioned or delayed.

 

10.18.    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Term Loan made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Term Loan made hereunder is repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Term Loan made hereunder or be refunded to Borrower. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.

 

 79 

 

 

10.19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic mail as
a “.pdf” or “.tif” attachment shall be as effective as delivery of a manually
executed counterpart hereof.

 

10.20.    Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

10.21.    Patriot Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
USA Patriot Act.

 

10.22.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of page intentionally left blank]

 

 80 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  WAITR INC.

 

  By: /s/ Christopher Meaux     Name: Christopher Meaux     Title: Chief
Executive Officer

 

  WAITR INTERMEDIATE HOLDINGS, LLC

 

  By: /s/ Steven Scheinthal     Name: Steven Scheinthal     Title: President and
Secretary

 

[Signature Page to Credit and Guaranty Agreement]

 

 

 

 

  LUXOR CAPITAL GROUP, LP,   as Administrative Agent, Lead Arranger and
Collateral Agent

 

  By: /s/ Norris Nissim     Name: Norris Nissim     Title: General Counsel

 

  LUXOR CAPITAL, LLC,   as the Lender

 

  By: Luxor Capital Group, LP,     its Manager

 

  By: /s/ Norris Nissim     Name: Norris Nissim     Title: General Counsel

 

[Signature Page to Credit and Guaranty Agreement]

 

 

 

 

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

 

Lender  Term Loan Commitment   Pro
Rata Share  Luxor Capital, LLC  $25,000,000.00    100.0% Total  $25,000,000.00  
 100%

 

APPENDIX A-1

 

 

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

If to any Credit Party:

 

1510 West Loop South

Houston, Texas 77027

Attention: General Counsel

 

and

 

Waitr Inc.

844 Ryan Street, Suite 300

Lake Charles, LA 70601

Attention: Chief Executive Officer

 

in each case, with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel Rubinstein

 

and

 

Cara Stone, LLP

650 Poydras Street, Suite 1130

New Orleans, LA 70130

Attention: Mark Graffagnini

 

APPENDIX B-1

 

 

LUXOR CAPITAL GROUP, LP

as Administrative Agent, Collateral Agent and

Lead Arranger

 

Luxor Capital Group, LP

1114 Avenue of the Americas, 28th Floor

New York, New York 10036

Attention: Legal

Telecopier: (212) 763-8001

 

in each case, with a copy to:

 

Sidley Austin LLP

2021 McKinney Avenue

Suite 2000

Dallas, Texas 75201

Attention: Christopher Gleason

 

APPENDIX B-2

